Exhibit 10.59

 

 

 

WILLIS ENGINE SECURITIZATION TRUST,

as issuer of Series 2007-A2 Notes,

 

and

 

WILLIS LEASE FINANCE CORPORATION,
as Administrative Agent,

 

and

 

THE PERSONS LISTED ON THE SIGNATURE PAGE HEREOF,

as the initial Series 2007-A2 Holders

 

--------------------------------------------------------------------------------

 

SERIES 2007-A2 NOTE PURCHASE AND LOAN AGREEMENT

 

Dated as of December 13, 2007

 

--------------------------------------------------------------------------------

 

SERIES 2007-A2 NOTES

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

 

 

 

 

DEFINITIONS

 

 

 

 

Section 1.01.

Definitions

3

 

 

 

Section 1.02.

Rules of Construction

6

 

 

 

ARTICLE II

 

 

 

 

PURCHASE AND SALE

 

 

 

 

Section 2.01.

Sale and Delivery of Series 2007-A2 Notes

6

 

 

 

Section 2.02.

Funding of Series 2007-A2 Loans

6

 

 

 

Section 2.03.

Decrease in Maximum Commitments

8

 

 

 

ARTICLE III

 

 

 

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF SERIES 2007-A2 HOLDERS

 

 

 

 

Section 3.01.

Conditions Precedent to Obligations of Initial Series 2007-A2 Holders to
Purchase Series 2007-A2 Notes

8

 

 

 

Section 3.02.     Conditions Precedent to Obligations of Series 2007-A2 Holders
to Make Series 2007-A2 Loans on and after Effective Date

12

 

 

 

Section 3.03.

Conditions Precedent to Acquisition of Additional Engines

14

 

 

 

Section 3.04.

Conditions Precedent to Funding of Discretionary Engine Modification

14

 

 

 

ARTICLE IV

 

 

 

 

REPRESENTATIONS AND WARRANTIES OF WEST AND ADMINISTRATIVE AGENT

 

 

 

 

Section 4.01.

Representations and Warranties of WEST

14

 

 

 

Section 4.02.

Representations and Warranties of Administrative Agent

19

 

 

 

ARTICLE V

 

 

 

 

REPRESENTATIONS AND WARRANTIES OF SERIES 2007-A2 HOLDERS

 

 

 

 

Section 5.01.

Execution, Delivery, Binding Obligation

20

 

 

 

Section 5.02.

Securities Act

20

 

--------------------------------------------------------------------------------


 

ARTICLE VI

 

 

 

 

CERTAIN COVENANTS OF PARTIES

 

 

 

 

Section 6.01.

Securities Act

22

 

 

 

Section 6.02.

Legal Conditions to Closing

22

 

 

 

Section 6.03.

Expenses and Fees

22

 

 

 

Section 6.04.

Further Assurances

22

 

 

 

ARTICLE VII

 

 

 

 

INDEMNIFICATION

 

 

 

 

Section 7.01.

Indemnification by WEST

22

 

 

 

Section 7.02.

Indemnification by Administrative Agent

23

 

 

 

Section 7.03.

Procedure

23

 

 

 

Section 7.04.

Defense of Claims

23

 

 

 

ARTICLE VIII

 

 

 

 

MISCELLANEOUS

 

 

 

 

Section 8.01.

Amendments

24

 

 

 

Section 8.02.

Notices

24

 

 

 

Section 8.03.

No Waiver; Remedies

25

 

 

 

Section 8.04.

Binding Effect; Assignability; Continuing Obligation

25

 

 

 

Section 8.05.

GOVERNING LAW; JURISDICTION

25

 

 

 

Section 8.06.

No Proceedings

26

 

 

 

Section 8.07.

Execution in Counterparts

26

 

 

 

Section 8.08.

Limited Recourse

26

 

 

 

Section 8.09.

Survival

26

 

 

 

Section 8.10.

Appointment of Agent for Service of Process

26

 

 

 

Section 8.11.

Table of Contents; Headings

26

 

 

 

SCHEDULES

 

 

 

 

 

SCHEDULE 1

Addresses of Series 2007-A2 Holders

 

SCHEDULE 2

Maximum Commitments of Series 2007-A2 Holders

 

SCHEDULE 3

Written Materials

 

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT A

Form of Funding Request

 

EXHIBIT B

Form of Funding Date Controlling Trustee Certificate

 

EXHIBIT C

Form of Funding Date Administrative Agent Certificate

 

 

2

--------------------------------------------------------------------------------


 

This SERIES 2007-A2 NOTE PURCHASE AND LOAN AGREEMENT (this “Agreement”), dated
as of December 13, 2007, is made among WILLIS ENGINE SECURITIZATION TRUST, a
Delaware statutory trust (“WEST”), WILLIS LEASE FINANCE CORPORATION, a Delaware
corporation, as Administrative Agent (the “Administrative Agent”), and the
Persons named on the signature page hereof as initial Series 2007-A2 Holders,
together with any Person that becomes a Series 2007-A2 Holder in accordance with
the terms hereof (the “Series 2007-A2 Holders”).

 

PREAMBLE

 

WHEREAS, WEST and Deutsche Bank Trust Company Americas, a New York banking
corporation, as indenture trustee (“Indenture Trustee”), entered into the
Indenture, dated as of August 9, 2005 (the “Original Indenture”), as thereafter
supplemented by the Series 2005-A1 Supplement, the Series 2005-A2 Supplement,
the Series 2005-B1 Supplement and the Series 2005-B2 Supplement and as amended
and restated in its entirety by the Amended and Restated Indenture, dated as of
December 13, 2007, between WEST and the Indenture Trustee (as supplemented by
the Supplements, and as amended, supplemented or otherwise modified from time to
time, the “Indenture”);

 

WHEREAS, the Series 2005-A1 Term Notes, Series 2005-A2 Warehouse Notes,
Series 2005-B1 Term Notes and Series 2005-B2 Warehouse Notes were issued on
August 9, 2005 pursuant to the Series 2005-A1 Supplement, the Series 2005-A2
Supplement, the Series 2005-B1 Supplement and the Series 2005-B2 Supplement,
respectively;

 

WHEREAS, WEST and the Indenture Trustee have entered into the Series 2007-A2
Supplement to the Indenture, dated as of December 13, 2007 (as it may be amended
or otherwise modified from time to time, the “Series 2007-A2 Supplement”),
pursuant to which WEST is to issue the Series 2007-A2 Notes in the aggregate
Maximum Principal Balance of $175,000,000;

 

WHEREAS, each of the Series 2007-A2 Holders is willing to make Series 2007-A2
Loans to WEST to the extent of its Maximum Commitment from time to time on and
after the Effective Date until the occurrence of a Conversion Event, and the
obligation of WEST to repay such Series 2007-A2 Loans to each Series 2007-A2
Holder will be represented by the Series 2007-A2 Note held by such
Series 2007-A2 Holder;

 

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:

 


ARTICLE I


 


DEFINITIONS


 

Section 1.01.                             Definitions.  (a)  Capitalized terms
used herein and not otherwise defined herein shall have the meaning set forth in
the Indenture.  Whenever used in this Agreement, the following words and phrases
shall have the following meanings, and the definitions of such

 

3

--------------------------------------------------------------------------------


 

terms are applicable to the singular as well as the plural forms of such terms
and to the masculine as well as to the feminine and neuter genders of such
terms.

 

“Assignment and Assumption” means an assignment and assumption agreement, in
such other form as shall be reasonably acceptable to WEST, pursuant to which the
transferee of a Series 2007-A2 Note agrees to make Series 2007-A2 Loans to the
extent of the Unused Commitment allocable to the Series 2007-A2 Note that is
transferred to such transferee.

 

“Collections Loans” means any Series 2007-A2 Loans made pursuant to Section 3.18
of the Indenture, the Series 2007-A2 Supplement and this Agreement on any
Payment Date, to be included in the Available Collections Amount on such Payment
Date.

 

“Conversion Date” means December 15, 2010 or such later date to which the
Conversion Date may be extended (if extended) in the sole discretion of the
Series 2007-A2 Holders in accordance with the terms of Section 2.02(e) hereof,
but not later than December 15, 2011 without a Rating Agency Confirmation.

 

“Effective Date” means December 13, 2007 or, if later, the date on which the
conditions set forth in Section 3.01 hereof shall have been satisfied.

 

“Eligible Transferee” means (i) an Affiliate of a Series 2007-A2 Holder, or
(ii) any other then existing Series 2007-A2 Holder, or (iii) a commercial bank,
insurance company or other financial institution that (x) complies with the
transfer provisions of Section 2.12 of the Indenture, and (y) if such transfer
is to occur prior to the Conversion Date, such transferee, in the reasonable
determination of WEST, has the capability to make the Series 2007-A2 Loans to
WEST up to the Unused Commitment in respect of the Series 2007-A2 Note(s) being
transferred to such financial institution and is otherwise reasonably acceptable
to WEST, as evidenced to the Indenture Trustee in writing (which approval shall
not be unreasonably withheld or delayed).

 

“Funding Date” means, as to any Series 2007-A2 Loan, the Business Day that is
specified in the Funding Request for such Series 2007-A2 Loan in accordance with
Section 2.02 hereof.

 

“Funding Request” means a written request by WEST to obtain Series 2007-A2 Loans
from the Series 2007-A2 Holders, such notice to be in the form of Exhibit A
hereto and to conform to requirements of Section 2.02 hereof.

 

“Indemnified Party” has the meaning specified in Section 7.01 hereof.

 

“Material Adverse Effect” has the meaning specified in Section 4.01(a) hereof.

 

“Maximum Commitment” shall mean (a), for all Series 2007-A2 Holders,
$175,000,000 in the aggregate, and (b), for each Series 2007-A2 Holder, the
amount set forth opposite the name of such Series 2007-A2 Holder in Schedule 2
attached hereto.

 

“Maximum Principal Balance” shall mean, with respect to any Warehouse Note, the
maximum amount that WEST may borrow from the holder of such Warehouse Note,
which shall be equal to the Maximum Commitment of such holder.

 

4

--------------------------------------------------------------------------------


 

“Notes” means the Series A Notes and the Series B Notes.

 

“Series A Notes” means, collectively, (a) the $200,000,000 in original principal
amount of WEST’s Series 2005-A1 Term Notes, (b) the $150,000,000 in maximum
principal amount of WEST’s Series 2005-A2 Warehouse Notes, (c) the
Series 2007-A2 Notes, and (d) any other note that is designated as a Series A
Note under the Indenture.

 

“Series 2007-A2 Commitment Fee Rate” means, for each Interest Accrual Period,
thirty five hundredths of one percent (.35%) per annum.

 

“Series 2007-A2 Loan” means a funding by a Series 2007-A2 Holder of a loan to
WEST pursuant to Article II hereof.

 

“Series 2007-A2 Holders” means, initially, the persons named as initial
Series 2007-A2 Holders on the signature page hereof and, at any time of
determination for the Series 2007-A2 Notes thereafter, any person in whose name
a Series 2007-A2 Note is registered in the Register.

 

“Series 2007-A2 Notes” means the Series of Notes designated as the “Willis
Engine Securitization Trust Series 2007-A2 Floating Rate Secured Notes” to be
issued on the Effective Date pursuant to the Series 2007-A2 Supplement and
having the terms and conditions specified therein, and including any and all
replacements, extensions, substitutions or renewals of such Notes.

 

“Series 2007-A2 Related Documents” means the Series 2007-A2 Transaction
Documents, as defined in the Series 2007-A2 Supplement, and the Related
Documents, as the same may be amended, supplemented, restated, replaced or
otherwise modified from time to time.

 

“Series B Notes” means, collectively, (a) the $28,276,878 in original principal
amount of WEST’s Series 2005-B1 Term Notes, (b) the $21,428,521 in maximum
principal amount of WEST’s Series 2005-B2 Warehouse Notes, (c) the
Series 2007-B2 Notes, and (d) any other note that is designated as a Series B
Note under the Indenture.

 

“Series 2007-B2 Holders” means, on the Effective Date, the Persons named as
Series-B2 Holders in the Series 2007-B2 Note Purchase Agreement and, at any time
of determination thereafter, any person in whose name a Series 2007-B2 Note is
registered in the Register.

 

“Series 2007-B2 Loan” means a loan to WEST by a Series 2007-B2 Holder pursuant
to the Series 2007-B2 Supplement and the Series 2007-B2 Note Purchase Agreement.

 

“Series 2007-B2 Note Purchase Agreement” means the Series 2007-B2 Note Purchase
and Loan Agreement, dated as of December 13, 2007, among WEST, the
Administrative Agent and the Series 2007-B2 Holders, as amended, modified or
supplemented from time to time in accordance with its terms.

 

“Series 2007-B2 Notes” means the notes issued pursuant to the Series 2007-B2
Note Purchase Agreement and the Series 2007-B2 Supplement.

 

5

--------------------------------------------------------------------------------


 

“Series 2007-B2 Supplement” means the Series 2007-B2 Supplement to the
Indenture, dated as of December 13, 2007, between WEST and the Indenture
Trustee.

 

“Third Party Claim” has the meaning specified in Section 7.03 hereof.

 

“Warehouse Loans” means any Series 2007-A2 Loans to be used to fund the Purchase
Prices of Additional Engines or Discretionary Engine Modifications.

 

Section 1.02.                             Rules of Construction.  The
conventions of construction and usage set forth in Section 1.02 of the Indenture
are hereby incorporated by reference in this Agreement.

 


ARTICLE II


 


PURCHASE AND SALE


 

Section 2.01.                             Sale and Delivery of Series 2007-A2
Notes.  In reliance on the representations, warranties and agreements and on the
terms and conditions set forth herein and in the Indenture and the
Series 2007-A2 Supplement, WEST agrees to sell, and each of the Series 2007-A2
Holders severally and not jointly agrees to purchase, on the Effective Date, a
Series 2007-A2 Note with the Maximum Principal Balance for each Series 2007-A2
Holder set forth in Schedule 2 hereto. The Series 2007-A2 Notes shall be duly
executed by WEST, duly authenticated by the Indenture Trustee and registered in
the names of the Series 2007-A2 Holders. The actual Outstanding Principal
Balance of each Series 2007-A2 Note will be equal to the principal amount of the
Series 2007-A2 Loans made by the Series 2007-A2 Holder of such Series 2007-A2
Note from time to time in accordance with the terms hereof and of the
Series 2007-A2 Supplement minus any repayments of the principal amount of such
Series 2007-A2 Note made in accordance with the terms thereof, the
Series 2007-A2 Supplement and the Indenture.

 

Section 2.02.                             Funding of Series 2007-A2 Loans.  (a) 
On the terms and conditions hereinafter set forth, each Series 2007-A2 Holder
severally and not jointly agrees that it will make Series 2007-A2 Loans to WEST
in a total amount outstanding at any time up to such Series 2007-A2 Holder’s
Maximum Commitment, from time to time after the Effective Date and until the
occurrence of a Conversion Event, upon the receipt of a Funding Request from
WEST and otherwise as provided in this Section 2.02 and in each case subject to
satisfaction of the applicable conditions precedent set forth in Article III
hereof and in Article IV of the Series 2007-A2 Supplement.  It is expressly
understood and agreed that WEST shall not have any right to receive, and no
Series 2007-A2 Holder shall have any obligation to disburse, (x) any amount in
excess of the Maximum Commitment of such Series 2007-A2 Holder or (y) any amount
whatsoever on or after the date on which a Conversion Event occurs that has not
been waived pursuant to Section 2.03(g) of the Series 2007-A2 Supplement. Under
no circumstances shall the Series 2007-A2 Holders fund any Series 2007-A2 Loans
if, after giving effect to such Series 2007-A2 Loans, (i) the aggregate
Outstanding Principal Balance of the Series 2007-A2 Notes would either
(A) exceed the aggregate Maximum Commitment for the Series 2007-A2 Notes or
(B) result in a Senior Borrowing Base Deficiency, or (ii) the Aggregate Note
Principal Balance would result in a Maximum Borrowing Base Deficiency.

 

6

--------------------------------------------------------------------------------


 


(B)                ON ANY BUSINESS DAY AFTER THE EFFECTIVE DATE AND PRIOR TO THE
DATE ON WHICH A CONVERSION EVENT OCCURS, EACH OF THE SERIES 2007-A2 HOLDERS
AGREES THAT IT SHALL MAKE A SERIES 2007-A2 LOAN TO WEST IN THE AMOUNT SPECIFIED
IN A FUNDING REQUEST DELIVERED TO THE SERIES 2007-A2 HOLDERS (WITH A COPY TO THE
INDENTURE TRUSTEE) BY WEST AT LEAST THREE (3) BUSINESS DAYS (OR SUCH SHORTER
PERIOD AS MAY BE AGREED BY THE SERIES 2007-A2 HOLDERS AND THE INDENTURE TRUSTEE)
PRIOR TO THE FUNDING DATE SET FORTH IN SUCH FUNDING REQUEST, WHICH SHALL SPECIFY
(I) THE AGGREGATE AMOUNT OF THE SERIES 2007-A2 LOANS TO BE MADE BY THE
SERIES 2007-A2 HOLDERS AND THE AMOUNT OF THE SERIES 2007-A2 LOAN TO BE MADE BY
EACH INDIVIDUAL SERIES 2007-A2 HOLDER ON SUCH FUNDING DATE, WHICH INDIVIDUAL
SERIES 2007-A2 LOANS SHALL BE MADE BY THE SERIES 2007-A2 HOLDERS IN PROPORTION
TO THEIR RESPECTIVE MAXIMUM COMMITMENTS, EXCEPT AS PROVIDED IN SECTION 2.02(D),
(II) THE PROPOSED FUNDING DATE (WHICH SHALL BE A PAYMENT DATE IF SUCH FUNDING
REQUEST INCLUDES A COLLECTIONS LOAN), AND (III) THE APPLICATION OF SUCH
SERIES 2007-A2 LOANS AS EITHER COLLECTIONS LOANS OR WAREHOUSE LOANS OR BOTH.
EACH FUNDING REQUEST DELIVERED BY WEST PURSUANT TO THIS SECTION 2.02 SHALL BE
IRREVOCABLE.


 


(C)                 ON THE FUNDING DATE SPECIFIED IN A FUNDING REQUEST, EACH OF
THE SERIES 2007-A2 HOLDERS SHALL, UPON SATISFACTION OF THE APPLICABLE CONDITIONS
SET FORTH IN ARTICLE III HEREOF AND IN ARTICLE IV OF THE SERIES 2007-A2
SUPPLEMENT, MAKE AVAILABLE TO WEST BY WIRE TRANSFER IN IMMEDIATELY AVAILABLE
FUNDS TO THE COLLECTIONS ACCOUNT, AN AMOUNT EQUAL TO THE AMOUNT OF THE
SERIES 2007-A2 LOAN SPECIFIED FOR SUCH SERIES 2007-A2 HOLDER IN SUCH FUNDING
REQUEST. THE ADMINISTRATIVE AGENT SHALL DIRECT THE INDENTURE TRUSTEE, IN
WRITING, TO TRANSFER THE PORTION OF SUCH SERIES 2007-A2 LOANS CONSTITUTING
WAREHOUSE LOANS TO THE ENGINE ACQUISITION ACCOUNT, AS PROVIDED IN THE INDENTURE,
AND THE PORTION OF SUCH SERIES 2007-A2 LOANS CONSTITUTING COLLECTIONS LOANS
SHALL BE RETAINED IN THE COLLECTIONS ACCOUNT AND INCLUDED IN THE AVAILABLE
COLLECTIONS AMOUNT ON THE PAYMENT DATE ON WHICH SUCH COLLECTIONS LOANS ARE MADE.


 


(D)                IF ANY SERIES 2007-A2 HOLDER SHALL DEFAULT ON ITS OBLIGATION
TO MAKE A SERIES 2007-A2 LOAN ON ANY FUNDING DATE, ONE OR MORE OF THE OTHER
SERIES 2007-A2 HOLDERS MAY ELECT (BUT SHALL NOT BE REQUIRED TO) TO MAKE THE
SERIES 2007-A2 LOAN OF THE DEFAULTING SERIES 2007-A2 HOLDER.  IN SUCH EVENT, THE
MAXIMUM PRINCIPAL BALANCE OF THE SERIES 2007-A2 NOTE HELD BY THE DEFAULTING
SERIES 2007-A2 HOLDER AND THE MAXIMUM COMMITMENT OF THE DEFAULTING
SERIES 2007-A2 HOLDER SHALL BE REDUCED BY THE AMOUNT OF THE SERIES 2007-A2 LOAN
SO MADE, AND THE MAXIMUM PRINCIPAL BALANCE OF THE SERIES 2007-A2 NOTE HELD BY
THE SERIES 2007-A2 HOLDER MAKING SUCH SERIES 2007-A2 LOAN AND THE MAXIMUM
COMMITMENT OF SUCH SERIES 2007-A2 HOLDER SHALL BE INCREASED BY THE AMOUNT OF
SUCH SERIES 2007-A2 LOAN.


 


(E)                 WEST MAY, AT ANY TIME NOT LATER THAN THIRTY (30) DAYS PRIOR
TO THE THEN EXISTING CONVERSION DATE, BY WRITTEN NOTICE TO EACH SERIES 2007-A2
HOLDER, MAKE WRITTEN REQUEST FOR THE SERIES 2007-A2 HOLDERS TO EXTEND THE
CONVERSION DATE FOR AN ADDITIONAL PERIOD SPECIFIED IN SUCH WRITTEN NOTICE. THE
SERIES 2007-A2 HOLDERS SHALL MAKE A DETERMINATION, IN THEIR SOLE DISCRETION AND
AFTER A FULL CREDIT REVIEW, NOT MORE THAN THIRTY (30) DAYS AFTER SUCH WRITTEN
NOTICE IS DELIVERED AND, IF EARLIER, NOT LESS THAN FIFTEEN (15) DAYS PRIOR TO
THE THEN APPLICABLE CONVERSION DATE AS TO WHETHER OR NOT THEY WILL AGREE TO
EXTEND THE CONVERSION DATE; PROVIDED, HOWEVER, THAT THE FAILURE OF ANY
SERIES 2007-A2 HOLDER TO MAKE A TIMELY RESPONSE TO WEST’S REQUEST FOR EXTENSION
OF THE CONVERSION DATE WITHIN THE FOREGOING PERIOD SHALL BE DEEMED TO CONSTITUTE
A REFUSAL BY SUCH SERIES 2007-A2 HOLDER TO EXTEND THE CONVERSION DATE. IT SHALL
BE A CONDITION TO THE EXTENSION OF THE CONVERSION DATE THAT (I) THE MAXIMUM
COMMITMENT OF ALL OF THE SERIES 

 

7

--------------------------------------------------------------------------------


 


2007-A2 HOLDERS UNDER THIS AGREEMENT BE EXTENDED TO THE SAME DATE, (II) A RATING
AGENCY CONFIRMATION SHALL HAVE BEEN RECEIVED IN RESPECT OF SUCH EXTENSION IF IT
IS LATER THAN THE FIRST ANNIVERSARY OF THE INITIAL CONVERSION DATE, (III) THE
COMMITMENTS OF ALL SERIES 2007-B2 HOLDERS UNDER THE SERIES 2007-B2 NOTE PURCHASE
AGREEMENT BE EXTENDED TO THE SAME DATE, AND (IV) WRITTEN NOTICE OF SUCH
EXTENSION SHALL HAVE BEEN DELIVERED TO THE INDENTURE TRUSTEE BY THE
ADMINISTRATIVE AGENT OR WEST.


 

Section 2.03.                             Decrease in Maximum Commitments.  WEST
may, upon at least five (5) Business Days’ notice to the Series 2007-A2 Holders,
terminate in whole or reduce in part the aggregate Maximum Commitments of the
Series 2007-A2 Holders and the Maximum Principal Balances of the Series 2007-A2
Notes in an aggregate amount not to exceed the excess of such Maximum Principal
Balances over the then aggregate Outstanding Principal Balance of the
Series 2007-A2 Notes; provided that any partial reduction of the aggregate
Maximum Commitments of the Series 2007-A2 Holders and the Maximum Principal
Balances of the Series 2007-A2 Notes shall be applied pro rata to the individual
Maximum Commitments of the Series 2007-A2 Holders and the Maximum Principal
Balances of the Series 2007-A2 Notes, respectively, and shall be accompanied by
a proportionate partial reduction of the aggregate maximum commitments of the
Series 2007-B2 Holders. Each notice of reduction or termination pursuant to this
Section 2.03 shall be irrevocable, and such reduction shall be deemed to occur
without any Series 2007-A2 Holder having to surrender its Series 2007-A2
Note(s) in exchange for a new Series 2007-A2 Note reflecting its reduced Maximum
Commitment and reduced Maximum Principal Balance. WEST shall cause the
Administrative Agent promptly to deliver to the Indenture Trustee notice of any
such reduction or termination.

 


ARTICLE III


 


CONDITIONS PRECEDENT TO OBLIGATIONS OF SERIES 2007-A2 HOLDERS


 

Section 3.01.                             Conditions Precedent to Obligations of
Initial Series 2007-A2 Holders to Purchase Series 2007-A2 Notes.  The obligation
of the initial Series 2007-A2 Holders to purchase the Series 2007-A2 Notes is
subject to satisfaction of the following conditions precedent:

 


(A)                 WEST AND THE INDENTURE TRUSTEE SHALL HAVE EXECUTED AND
DELIVERED THE SERIES 2007-A2 SUPPLEMENT AND THE SERIES 2007-B2 SUPPLEMENT.


 


(B)                WEST AND THE ADMINISTRATIVE AGENT SHALL HAVE EXECUTED AND
DELIVERED THIS AGREEMENT.


 


(C)                 WEST, THE ADMINISTRATIVE AGENT AND THE INITIAL
SERIES 2007-B2 HOLDERS SHALL HAVE EXECUTED AND DELIVERED THE SERIES 2007-B2 NOTE
PURCHASE AGREEMENT.


 


(D)                THE INITIAL SERIES 2007-A2 HOLDERS SHALL HAVE RECEIVED FROM
WEST A CERTIFICATE, DATED THE EFFECTIVE DATE AND EXECUTED BY ANY CONTROLLING
TRUSTEE, TO THE EFFECT THAT:

 

8

--------------------------------------------------------------------------------


 

(I)                  THE REPRESENTATIONS AND WARRANTIES OF WEST IN THIS
AGREEMENT AND THE SERIES 2007-A2 SUPPLEMENT ARE ACCURATE IN ALL MATERIAL
RESPECTS AS OF THE EFFECTIVE DATE; AND

 

(II)               WEST HAS COMPLIED WITH ALL THE AGREEMENTS AND SATISFIED ALL
THE CONDITIONS ON ITS PART TO BE PERFORMED OR SATISFIED AT OR BEFORE THE
EFFECTIVE  DATE.

 


(E)                 THE INITIAL SERIES 2007-A2 HOLDERS SHALL HAVE RECEIVED FROM
THE ADMINISTRATIVE AGENT A CERTIFICATE, DATED THE EFFECTIVE  DATE AND EXECUTED
BY AN AUTHORIZED OFFICER OF THE ADMINISTRATIVE AGENT, TO THE EFFECT THAT:


 

(I)                  THE REPRESENTATIONS AND WARRANTIES OF THE ADMINISTRATIVE
AGENT IN THIS AGREEMENT AND IN THE RELATED DOCUMENTS TO WHICH THE ADMINISTRATIVE
AGENT IS A PARTY ARE ACCURATE IN ALL MATERIAL RESPECTS AS OF THE EFFECTIVE 
DATE; AND

 

(II)               THE ADMINISTRATIVE AGENT HAS COMPLIED WITH ALL THE AGREEMENTS
AND SATISFIED ALL THE CONDITIONS ON ITS PART TO BE PERFORMED OR SATISFIED AT OR
BEFORE THE EFFECTIVE  DATE.

 


(F)                   THE INITIAL SERIES 2007-A2 HOLDERS SHALL HAVE RECEIVED THE
FOLLOWING:


 

(I)                  WITH RESPECT TO THE ADMINISTRATIVE AGENT, A GOOD STANDING
CERTIFICATE FROM THE SECRETARY OF STATE OF THE STATE OF DELAWARE, DATED NOT
EARLIER THAN TEN (10) DAYS BEFORE THE EFFECTIVE DATE;

 

(II)               WITH RESPECT TO WEST, A GOOD STANDING CERTIFICATE FROM THE
SECRETARY OF STATE OF THE STATE OF DELAWARE, DATED NOT EARLIER THAN TEN
(10) DAYS BEFORE THE EFFECTIVE  DATE; AND

 

(III)            WITH RESPECT TO WEST FUNDING, A GOOD STANDING CERTIFICATE FROM
THE SECRETARY OF STATE OF THE STATE OF DELAWARE, DATED NOT EARLIER THAN TEN
(10) DAYS BEFORE THE EFFECTIVE  DATE.

 


(G)                THE INITIAL SERIES 2007-A2 HOLDERS SHALL HAVE RECEIVED FROM
THE SECRETARY OR OTHER AUTHORIZED OFFICER OF THE ADMINISTRATIVE AGENT, IN THE
OFFICER’S INDIVIDUAL CAPACITY, A CERTIFICATE, DATED THE EFFECTIVE  DATE, TO THE
EFFECT THAT:


 

(I)                  EACH INDIVIDUAL WHO, AS AN OFFICER OR REPRESENTATIVE OF THE
ADMINISTRATIVE AGENT, SIGNED THIS AGREEMENT, ANY RELATED DOCUMENT OR ANY OTHER
DOCUMENT OR CERTIFICATE DELIVERED ON OR BEFORE THE EFFECTIVE  DATE IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT OR IN THE RELATED DOCUMENTS
WAS AT THE RESPECTIVE TIMES OF SUCH SIGNING AND DELIVERY, AND IS AS OF THE
EFFECTIVE  DATE, DULY ELECTED OR APPOINTED, QUALIFIED, AND ACTING AS SUCH
OFFICER OR REPRESENTATIVE, AND THE SIGNATURE OF THE INDIVIDUAL APPEARING ON THE
DOCUMENTS AND CERTIFICATES IS THE OFFICER’S GENUINE SIGNATURE;

 

(II)               NO EVENT (INCLUDING ANY ACT OR OMISSION ON THE PART OF THE
ADMINISTRATIVE AGENT) HAS OCCURRED SINCE THE DATE OF THE GOOD STANDING
CERTIFICATE

 

9

--------------------------------------------------------------------------------


 

REFERRED TO IN PARAGRAPH (F) ABOVE THAT HAS AFFECTED THE GOOD STANDING OF THE
ADMINISTRATIVE AGENT UNDER THE LAWS OF THE STATE OF DELAWARE; AND

 

(III)            ATTACHED TO SUCH CERTIFICATE ARE ACCURATE COPIES OF THE
ORGANIZATIONAL DOCUMENTS OF THE ADMINISTRATIVE AGENT, AS IN EFFECT ON THE
EFFECTIVE  DATE, AND OF THE RESOLUTIONS OF THE ADMINISTRATIVE AGENT AND ANY
REQUIRED CONSENT RELATING TO THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT AND
THE RELATED DOCUMENTS.

 


(H)                THE INITIAL SERIES 2007-A2 HOLDERS SHALL HAVE RECEIVED A
CERTIFICATE, SIGNED BY ANY CONTROLLING TRUSTEE OF WEST AND DATED THE EFFECTIVE 
DATE, TO THE EFFECT THAT:


 

(I)                  EACH INDIVIDUAL WHO, AS SUCH CONTROLLING TRUSTEE OR OTHER
REPRESENTATIVE OF WEST, SIGNED THIS AGREEMENT, ANY RELATED DOCUMENT, OR ANY
OTHER DOCUMENT OR CERTIFICATE DELIVERED ON OR BEFORE THE EFFECTIVE  DATE IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT OR IN THE
RELATED DOCUMENTS, WAS AT THE RESPECTIVE TIMES OF SUCH SIGNING AND DELIVERY, AND
IS AS OF THE EFFECTIVE  DATE, DULY ELECTED OR APPOINTED, QUALIFIED, AND ACTING
AS SUCH CONTROLLING TRUSTEE OR REPRESENTATIVE, AND THE SIGNATURE OF THE
INDIVIDUAL APPEARING ON THE DOCUMENTS AND CERTIFICATES IS SUCH CONTROLLING
TRUSTEE’S GENUINE SIGNATURE; AND

 

(II)               NO EVENT (INCLUDING ANY ACT OR OMISSION ON THE PART OF WEST)
HAS OCCURRED SINCE THE DATE OF THE GOOD STANDING CERTIFICATE REFERRED TO IN
PARAGRAPH (F) ABOVE THAT HAS AFFECTED THE GOOD STANDING OF WEST UNDER THE LAWS
OF THE STATE OF DELAWARE.

 

(III)            ATTACHED TO SUCH CERTIFICATE ARE ACCURATE COPIES OF THE TRUST
AGREEMENT OF WEST, AS IN EFFECT ON THE EFFECTIVE  DATE, AND OF THE RESOLUTIONS
OF WEST, AND OF ANY REQUIRED CONSENT RELATING TO THE TRANSACTIONS CONTEMPLATED
IN THIS AGREEMENT AND THE RELATED DOCUMENTS.

 


(I)                    THE INITIAL SERIES 2007-A2 HOLDERS SHALL HAVE RECEIVED
FROM THE SECRETARY OR OTHER AUTHORIZED OFFICER OF WEST FUNDING, IN THE OFFICER’S
INDIVIDUAL CAPACITY, A CERTIFICATE, DATED THE EFFECTIVE  DATE, TO THE EFFECT
THAT:


 

(I)                  EACH INDIVIDUAL WHO, AS AN OFFICER OR REPRESENTATIVE OF
WEST FUNDING, SIGNED ANY RELATED DOCUMENT OR ANY OTHER DOCUMENT OR CERTIFICATE
DELIVERED ON OR BEFORE THE EFFECTIVE  DATE IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED IN THE RELATED DOCUMENTS, WAS AT THE RESPECTIVE TIMES OF SUCH
SIGNING AND DELIVERY, AND IS AS OF THE EFFECTIVE  DATE, DULY ELECTED OR
APPOINTED, QUALIFIED, AND ACTING AS SUCH OFFICER OR REPRESENTATIVE, AND THE
SIGNATURE OF THE INDIVIDUAL APPEARING ON THE DOCUMENTS AND CERTIFICATES IS THE
OFFICER’S GENUINE SIGNATURE; AND

 

(II)               NO EVENT (INCLUDING ANY ACT OR OMISSION ON THE PART OF WEST
FUNDING) HAS OCCURRED SINCE THE DATE OF THE GOOD STANDING CERTIFICATE REFERRED
TO IN PARAGRAPH (F) ABOVE THAT HAS AFFECTED THE GOOD STANDING OF WEST FUNDING
UNDER THE LAWS OF  THE STATE OF DELAWARE; AND

 

(III)            ATTACHED TO SUCH CERTIFICATE ARE ACCURATE COPIES OF THE
RELEVANT ORGANIZATIONAL DOCUMENTS OF WEST FUNDING, AS IN EFFECT ON THE
EFFECTIVE  DATE, AND OF

 

10

--------------------------------------------------------------------------------


 

THE RESOLUTIONS OF WEST FUNDING, AND OF ANY REQUIRED CONSENT RELATING TO THE
TRANSACTIONS CONTEMPLATED IN THE RELATED DOCUMENTS.

 


(J)                    THE INITIAL SERIES 2007-A2 HOLDERS SHALL HAVE RECEIVED
FROM THOMAS C. NORD, IN HIS CAPACITY AS GENERAL COUNSEL OF THE ADMINISTRATIVE
AGENT, AND PILLSBURY WINTHROP SHAW PITTMAN LLP, IN ITS CAPACITY AS SPECIAL NEW
YORK COUNSEL FOR THE ADMINISTRATIVE AGENT, WEST AND WEST FUNDING, AN OPINION OR
OPINIONS, DATED THE EFFECTIVE  DATE AND ADDRESSED TO THE SERIES 2007-A2 HOLDERS,
ADDRESSING CORPORATE/ENTITY MATTERS, ENFORCEABILITY, SECURITY INTEREST, TAX AND
SECURITIES LAW MATTERS, THAT IS OR ARE IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO THE INITIAL SERIES 2007-A2 HOLDERS.


 


(K)                 THE INITIAL SERIES 2007-A2 HOLDERS SHALL HAVE RECEIVED FROM
PILLSBURY WINTHROP SHAW PITTMAN LLP, IN ITS CAPACITY AS SPECIAL BANKRUPTCY
COUNSEL FOR WILLIS, WEST AND WEST FUNDING, AN OPINION, DATED THE EFFECTIVE DATE
AND ADDRESSED TO THE INDENTURE TRUSTEE, THE SECURITY TRUSTEE AND THE
SERIES 2007-A2 HOLDERS, ADDRESSING SUBSTANTIVE CONSOLIDATION WITH RESPECT TO
WEST AND ITS SUBSIDIARIES AND WILLIS, IN EACH CASE UNDER THE U.S. FEDERAL
BANKRUPTCY LAW, THAT IS IN FORM AND SUBSTANCE ACCEPTABLE TO THE INITIAL
SERIES 2007-A2 HOLDERS.


 


(L)                    THE INITIAL SERIES 2007-A2 HOLDERS SHALL HAVE RECEIVED
FROM SEWARD & KISSEL, LLP, IN ITS CAPACITY AS SPECIAL NEW YORK COUNSEL FOR THE
INDENTURE TRUSTEE, AN OPINION OR OPINIONS, DATED THE EFFECTIVE DATE AND
ADDRESSED TO THE SERIES 2007-A2 HOLDERS, ADDRESSING CORPORATE/ENTITY AND
ENFORCEABILITY MATTERS, THAT IS OR ARE IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO THE INITIAL SERIES 2007-A2 HOLDERS.


 


(M)              THE INITIAL SERIES 2007-A2 HOLDERS SHALL HAVE RECEIVED FROM
MCCANN FITZGERALD, IN ITS CAPACITY AS SPECIAL IRISH COUNSEL FOR WEST ENGINE
FUNDING (IRELAND) LIMITED, AN OPINION, DATED THE EFFECTIVE DATE AND ADDRESSED TO
THE SERIES 2007-A2 HOLDERS, ADDRESSING CORPORATE/ENTITY AND ENFORCEABILITY
MATTERS, THAT IS IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE INITIAL
SERIES 2007-A2 HOLDERS.


 


(N)                THE INITIAL SERIES 2007-A2 HOLDERS SHALL HAVE RECEIVED FROM
MORRIS, JAMES, HITCHENS & WILLIAMS LLP, IN ITS CAPACITY AS SPECIAL DELAWARE
COUNSEL FOR WEST AND WEST FUNDING, AN OPINION OR OPINIONS, DATED THE EFFECTIVE
DATE AND ADDRESSED TO THE SERIES 2007-A2 HOLDERS, ADDRESSING DELAWARE ENTITY AND
SECURITY INTEREST PERFECTION MATTERS, THAT IS IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO THE INITIAL SERIES 2007-A2 HOLDERS.


 


(O)                THE SERIES 2007-A2 NOTES SHALL HAVE BEEN RATED BY MOODY’S AND
FITCH NOT LESS THAN “BAA1” AND “A”, RESPECTIVELY, AND SUCH RATINGS SHALL NOT
HAVE BEEN RESCINDED.


 


(P)                THE SERIES 2007-A2 RELATED DOCUMENTS SHALL HAVE BEEN DULY
EXECUTED AND DELIVERED BY THE PARTIES THERETO.


 


(Q)                THE SERIES 2007-A2 NOTES SHALL HAVE BEEN EXECUTED BY WEST AND
AUTHENTICATED BY THE INDENTURE TRUSTEE.


 


(R)                   ALL PROCEEDINGS IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE OTHER SERIES 2007-A2 RELATED DOCUMENTS
SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO THE INITIAL SERIES 2007-A2
HOLDERS.

 

11

--------------------------------------------------------------------------------



 


(S)                 WEST SHALL HAVE PAID ALL COSTS AND EXPENSES INCURRED IN
CONNECTION WITH THE ISSUANCE OF THE SERIES 2007-A2 NOTES.


 

Section 3.02.                             Conditions Precedent to Obligations of
Series 2007-A2 Holders to Make Series 2007-A2 Loans on and after Effective
Date.  The obligations of the Series 2007-A2 Holders to make Series 2007-A2
Loans on any Funding Date after the Effective Date are subject to the following
conditions precedent:

 


(A)                 FUNDING REQUEST.  WEST SHALL HAVE DELIVERED A FUNDING
REQUEST TO THE SERIES 2007-A2 HOLDERS (WITH A COPY TO THE INDENTURE TRUSTEE) IN
RESPECT OF SUCH SERIES 2007-A2 LOANS AT LEAST THREE (3) BUSINESS DAYS PRIOR TO
THE APPLICABLE FUNDING DATE (OR SUCH SHORTER PERIOD AS MAY BE AGREED BY THE
SERIES 2007-A2 HOLDERS AND THE INDENTURE TRUSTEE).


 

(b)                Certificate.  Each of the following shall be true, and the
Indenture Trustee shall have received a certificate substantially in the form of
Exhibit B hereto signed and delivered by any Controlling Trustee stating that:

 

(I)                  THE REPRESENTATIONS AND WARRANTIES OF WEST CONTAINED IN
THIS AGREEMENT ARE TRUE AND CORRECT ON AND AS OF SUCH FUNDING DATE, AS THOUGH
MADE ON AND AS OF SUCH DATE;

 

(II)               WEST HAS PERFORMED ALL AGREEMENTS CONTAINED IN THE
SERIES 2007-A2 RELATED DOCUMENTS TO BE PERFORMED ON ITS PART AT OR PRIOR TO SUCH
FUNDING DATE;

 

(III)            AS OF SUCH FUNDING DATE, NO EVENT OF DEFAULT HAS OCCURRED OR IS
CONTINUING, AND NO FACT, CONDITION OR EVENT EXISTS OR HAS OCCURRED WHICH WOULD,
UPON THE GIVING OF NOTICE OR THE PASSAGE OF TIME OR BOTH, CONSTITUTE AN EVENT OF
DEFAULT, UNLESS HOLDERS REPRESENTING ONE HUNDRED PERCENT (100%) OF THE
OUTSTANDING PRINCIPAL BALANCE OF THE SERIES 2007-A2 NOTES AND SERIES 2007-B2
NOTES HAVE WAIVED THE OCCURRENCE OF EACH AND EVERY EVENT OF DEFAULT THAT HAS
OCCURRED OR WOULD OCCUR;

 

(IV)           ON SUCH FUNDING DATE, SERIES 2007-B2 LOANS ARE ALSO BEING MADE BY
THE SERIES 2007-B2 HOLDERS UNDER THE SERIES 2007-B2 NOTE PURCHASE AGREEMENT IN
AN AMOUNT THAT SHALL REDUCE THE AGGREGATE MAXIMUM COMMITMENTS OF THE
SERIES 2007-B2 HOLDERS UNDER THE SERIES 2007-B2 NOTE PURCHASE AGREEMENT
PROPORTIONATELY TO THE REDUCTION OF THE MAXIMUM COMMITMENTS OF THE
SERIES 2007-A2 HOLDERS UNDER THIS AGREEMENT;

 

(V)              AS OF SUCH FUNDING DATE, NO CONVERSION EVENT HAS OCCURRED,
UNLESS HOLDERS REPRESENTING ONE HUNDRED PERCENT (100%) OF THE OUTSTANDING
PRINCIPAL BALANCE OF THE SERIES 2007-A2 NOTES AND SERIES 2007-B2 NOTES HAVE
WAIVED THE OCCURRENCE OF EACH AND EVERY CONVERSION EVENT AS PROVIDED IN
SECTION 2.03(G) OF THE SERIES 2007-A2 SUPPLEMENT;

 

(VI)           BEFORE AND AFTER GIVING EFFECT TO THE SERIES 2007-A2 LOANS TO BE
MADE ON SUCH FUNDING DATE, NO EARLY AMORTIZATION EVENT HAS OCCURRED OR WOULD
OCCUR, UNLESS HOLDERS REPRESENTING ONE HUNDRED PERCENT (100%) OF THE OUTSTANDING
PRINCIPAL BALANCE

 

12

--------------------------------------------------------------------------------


 

OF THE SERIES 2007-A2 NOTES AND SERIES 2007-B2 NOTES HAVE WAIVED THE OCCURRENCE
OF EACH AND EVERY EARLY AMORTIZATION EVENT THAT HAS OCCURRED OR WOULD OCCUR;

 

(VII)        BEFORE AND AFTER GIVING EFFECT TO THE SERIES 2007-A2 LOANS TO BE
MADE ON SUCH FUNDING DATE, NO SERVICER TERMINATION EVENT HAS OCCURRED  OR WOULD
OCCUR, UNLESS HOLDERS REPRESENTING ONE HUNDRED PERCENT (100%) OF THE OUTSTANDING
PRINCIPAL BALANCE OF THE SERIES 2007-A2 NOTES AND SERIES 2007-B2 NOTES HAVE
WAIVED THE OCCURRENCE OF EACH AND EVERY SERVICER TERMINATION EVENT THAT HAS
OCCURRED OR WOULD OCCUR;

 

(VIII)     BEFORE AND AFTER GIVING EFFECT TO THE SERIES 2007-A2 LOANS TO BE MADE
ON SUCH FUNDING DATE, THE AGGREGATE OUTSTANDING PRINCIPAL BALANCE OF THE
SERIES 2007-A2 NOTES HAS NOT AND WILL NOT EXCEED THE AGGREGATE MAXIMUM PRINCIPAL
BALANCES OF THE SERIES 2007-A2 NOTES OR AGGREGATE MAXIMUM COMMITMENTS OF THE
SERIES 2007-A2 HOLDERS;

 

(IX)             BEFORE AND AFTER GIVING EFFECT TO THE SERIES 2007-A2 LOANS TO
BE MADE ON SUCH FUNDING DATE AND THE ACQUISITION OF ANY ADDITIONAL ENGINE WITH
THE PROCEEDS THEREOF ON THE FUNDING DATE, NO SENIOR BORROWING BASE DEFICIENCY
EXISTS OR WOULD EXIST;

 

(X)                BEFORE AND AFTER GIVING EFFECT TO THE SERIES 2007-A2 LOANS
AND SERIES 2007-B2 LOANS TO BE MADE ON SUCH FUNDING DATE AND THE ACQUISITION OF
ANY ADDITIONAL ENGINE WITH THE PROCEEDS THEREOF ON THE FUNDING DATE, NO MAXIMUM
BORROWING BASE DEFICIENCY EXISTS OR WOULD EXIST; AND

 

(XI)             NO PROCEEDING IS PENDING WHICH WOULD PROHIBIT THE MAKING OF
SUCH SERIES 2007-A2 LOANS ON SUCH FUNDING DATE.

 


(C)                 ADMINISTRATIVE AGENT CERTIFICATE.  THE ADMINISTRATIVE AGENT
SHALL HAVE SIGNED AND DELIVERED TO THE INDENTURE TRUSTEE AND THE SERIES 2007-A2
HOLDERS, AND THE INDENTURE TRUSTEE AND THE SERIES 2007-A2 HOLDERS SHALL HAVE
RECEIVED, A CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT C HERETO TO THE
EFFECT THAT:


 

(I)                  THE OUTSTANDING PRINCIPAL BALANCE UNDER THE SERIES A NOTES
(AFTER GIVING EFFECT TO THE PROPOSED SERIES 2007-A2 LOANS ON SUCH FUNDING DATE)
WILL NOT EXCEED THE SENIOR BORROWING BASE (CALCULATED AFTER GIVING EFFECT TO THE
ACQUISITION OF SUCH ENGINE),

 

(II)               THE OUTSTANDING PRINCIPAL BALANCE UNDER THE SERIES B NOTES
(AFTER GIVING EFFECT TO THE PROPOSED SERIES 2007-B2 LOANS ON SUCH FUNDING DATE)
WILL NOT EXCEED THE JUNIOR BORROWING BASE AND COMPLIES WITH THE REQUIREMENTS
THEREFOR SET FORTH IN THE INDENTURE AND THE SERIES 2007-B2 SUPPLEMENT; AND

 

(III)            IF THE PROCEEDS OF THE SERIES 2007-A2 LOANS ARE TO BE USED TO
MAKE A COLLECTIONS LOAN ON A PAYMENT DATE, THE AVAILABLE COLLECTIONS AMOUNT FOR
SUCH PAYMENT DATE WITHOUT THE INCLUSION OF THE PROCEEDS OF SUCH COLLECTIONS LOAN
IS IN AN AMOUNT SUFFICIENT TO PAY THE BASE INTEREST ON ALL SERIES B NOTES DUE
AND PAYABLE ON SUCH PAYMENT DATE IN ACCORDANCE WITH SECTION 3.14 OF THE
INDENTURE.

 

13

--------------------------------------------------------------------------------



 


(D)                GOVERNMENTAL CONSENTS.  THE INDENTURE TRUSTEE SHALL HAVE
RECEIVED ORIGINALS (OR COPIES CERTIFIED TO BE TRUE COPIES BY A RESPONSIBLE
OFFICER OF THE ADMINISTRATIVE AGENT) OF ALL APPROVALS OR CONSENTS OF
GOVERNMENTAL AUTHORITIES OR OTHER THIRD PARTIES, IF ANY, NECESSARY FOR WEST TO
EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THE RELATED DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED THEREBY.


 


(E)                 ILLEGALITY.  NO CHANGE SHALL HAVE OCCURRED AFTER THE DATE OF
THIS AGREEMENT IN APPLICABLE LAW OR REGULATIONS THEREUNDER OR INTERPRETATIONS
THEREOF BY APPROPRIATE REGULATORY AUTHORITIES OR ANY COURT THAT WOULD MAKE IT
ILLEGAL FOR ANY PARTY TO EXECUTE, DELIVER AND PERFORM THE SERIES 2007-A2 RELATED
DOCUMENTS TO WHICH IT IS A PARTY AND NO ACTION OR PROCEEDING SHALL HAVE BEEN
INSTITUTED NOR SHALL ANY ACTION OR PROCEEDING BE THREATENED BEFORE ANY COURT OR
GOVERNMENTAL AUTHORITY, NOR SHALL ANY ORDER, JUDGMENT OR DECREE HAVE BEEN ISSUED
BY ANY COURT OR GOVERNMENTAL AUTHORITY PRIOR TO THE FUNDING DATE TO SET ASIDE,
RESTRAIN, ENJOIN OR PREVENT THE COMPLETION AND CONSUMMATION OF THIS AGREEMENT OR
ANY OTHER SERIES 2007-A2 RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.


 


SECTION 3.03.                             CONDITIONS PRECEDENT TO ACQUISITION OF
ADDITIONAL ENGINES.    ON ANY DELIVERY DATE ON WHICH AN ADDITIONAL ENGINE IS TO
BE ACQUIRED WITH THE PROCEEDS OF A WAREHOUSE LOAN DEPOSITED IN THE ENGINE
ACQUISITION ACCOUNT, SUCH PROCEEDS SHALL BE RELEASED FROM THE ENGINE ACQUISITION
ACCOUNT FOR SUCH PURPOSE WHEN THE CONDITIONS SPECIFIED IN SECTION 3.03(C) OF THE
INDENTURE SHALL HAVE BEEN SATISFIED OR WAIVED AS PROVIDED THEREIN.


 

SECTION 3.04.                             CONDITIONS PRECEDENT TO FUNDING OF
DISCRETIONARY ENGINE MODIFICATION.    ON ANY DELIVERY DATE ON WHICH A
DISCRETIONARY ENGINE MODIFICATION IS TO BE FUNDED WITH THE PROCEEDS OF A
WAREHOUSE LOAN DEPOSITED IN THE ENGINE ACQUISITION ACCOUNT, SUCH PROCEEDS SHALL
BE RELEASED FROM THE ENGINE ACQUISITION ACCOUNT FOR SUCH PURPOSE WHEN THE
CONDITIONS SPECIFIED IN SECTION 3.03(D) OF THE INDENTURE SHALL HAVE BEEN
SATISFIED OR WAIVED AS PROVIDED THEREIN.

 

ARTICLE IV

 


REPRESENTATIONS AND WARRANTIES OF WEST AND ADMINISTRATIVE AGENT


 

Section 4.01.                             Representations and Warranties of
WEST.  WEST represents and warrants to, as of the Effective Date and as of each
Funding Date, and agrees with, the Series 2007-A2 Holders that:

 


(A)                 WEST HAS BEEN DULY FORMED AND IS VALIDLY EXISTING AS A
DELAWARE STATUTORY TRUST IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE WITH ORGANIZATIONAL POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS
PROPERTIES AND TO CONDUCT ITS BUSINESS AS DESCRIBED IN THE INDENTURE, HAS BEEN
DULY QUALIFIED AS A FOREIGN TRUST TO TRANSACT BUSINESS AND IS IN GOOD STANDING
IN EACH JURISDICTION IN WHICH SUCH QUALIFICATION IS REQUIRED, WHETHER BY REASON
OF THE OWNERSHIP OR LEASING OF PROPERTY OR THE CONDUCT OF BUSINESS, EXCEPT WHERE
THE FAILURE TO BE SO QUALIFIED WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON
(I) ITS CONDITION (FINANCIAL OR OTHERWISE), RESULTS OF OPERATIONS, ASSETS,
AFFAIRS OF WEST AND THE WEST SUBSIDIARIES TAKEN AS A WHOLE, OR (II) THE ABILITY
OF WEST TO PERFORM ITS OBLIGATIONS UNDER ANY RELATED DOCUMENT TO WHICH IT IS A
PARTY, OR (III) THE ENFORCEABILITY OF ANY RELATED DOCUMENT INCLUDING THE ABILITY
OF THE INDENTURE TRUSTEE TO

 

14

--------------------------------------------------------------------------------


 

ENFORCE ITS RIGHTS UNDER ANY RELATED DOCUMENT (A MATERIAL ADVERSE EFFECT ON ANY
OF (I), (II) AND (III) ABOVE, A  “MATERIAL ADVERSE EFFECT”).


 


(B)                WEST FUNDING HAS BEEN DULY FORMED AND IS VALIDLY EXISTING AS
A DELAWARE LIMITED LIABILITY COMPANY IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF DELAWARE WITH CORPORATE POWER AND AUTHORITY TO OWN, LEASE AND OPERATE
ITS PROPERTIES AND TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED, HAS BEEN DULY
QUALIFIED AS A FOREIGN LIMITED LIABILITY COMPANY TO TRANSACT BUSINESS AND IS IN
GOOD STANDING IN EACH JURISDICTION IN WHICH SUCH QUALIFICATION IS REQUIRED,
WHETHER BY REASON OF THE OWNERSHIP OR LEASING OF PROPERTY OR THE CONDUCT OF
BUSINESS, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT.


 


(C)                 WEST HAS ALL REQUISITE ORGANIZATIONAL POWER AND AUTHORITY TO
EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
RELATED DOCUMENTS AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY, INCLUDING, WITHOUT LIMITATION, THE ORGANIZATIONAL POWER AND AUTHORITY
TO ISSUE, SELL AND DELIVER THE SERIES 2007-A2 NOTES AS PROVIDED HEREIN AND
THEREIN AND TO BORROW SERIES 2007-A2 LOANS AS PROVIDED HEREIN.


 


(D)                THIS AGREEMENT, THE INDENTURE AND EACH OF THE OTHER RELATED
DOCUMENTS TO WHICH WEST IS A PARTY HAVE BEEN, OR AS OF THE EFFECTIVE DATE OR ANY
FUNDING DATE WILL BE, DULY AUTHORIZED, EXECUTED AND DELIVERED BY WEST AND
CONSTITUTE OR WILL CONSTITUTE VALID AND LEGALLY BINDING AGREEMENTS ENFORCEABLE
AGAINST WEST IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS ENFORCEABILITY MAY BE
LIMITED BY (A) BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION,
RECEIVERSHIP, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF THE
RIGHTS OF CREDITORS GENERALLY, (B) GENERAL PRINCIPLES OF EQUITY, WHETHER
ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW, AND (C) PUBLIC POLICY
CONSIDERATIONS UNDERLYING THE SECURITIES LAWS, TO THE EXTENT THAT SUCH PUBLIC
POLICY CONSIDERATIONS LIMIT THE ENFORCEABILITY OF THE PROVISIONS OF SUCH RELATED
DOCUMENTS THAT PURPORT TO PROVIDE INDEMNIFICATION FROM SECURITIES LAW
LIABILITIES.


 


(E)                 THE SERIES 2007-A2 NOTES HAVE BEEN DULY AND VALIDLY
AUTHORIZED BY WEST FOR ISSUANCE AND SALE TO THE SERIES 2007-A2 HOLDERS PURSUANT
TO THIS AGREEMENT AND, WHEN ISSUED AND AUTHENTICATED IN ACCORDANCE WITH THE
TERMS OF THE INDENTURE AND THE SERIES 2007-A2 SUPPLEMENT AND DELIVERED AGAINST
PAYMENT THEREFOR IN ACCORDANCE WITH THE TERMS HEREOF, WILL CONSTITUTE VALID AND
LEGALLY BINDING OBLIGATIONS OF WEST, ENFORCEABLE AGAINST WEST IN ACCORDANCE WITH
THEIR TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, FRAUDULENT
CONVEYANCE, REORGANIZATION, MORATORIUM AND SIMILAR LAWS AFFECTING CREDITORS’
RIGHTS AND REMEDIES, AND TO GENERAL PRINCIPLES OF EQUITY, INCLUDING PRINCIPLES
OF COMMERCIAL REASONABLENESS, GOOD FAITH AND FAIR DEALING (WHETHER CONSIDERED IN
A PROCEEDING AT LAW OR IN EQUITY), AND WILL BE ENTITLED TO THE BENEFITS OF THE
INDENTURE.


 


(F)                   NEITHER WEST NOR ANY WEST SUBSIDIARY IS (A) IN VIOLATION
OF ITS ORGANIZATIONAL DOCUMENTS, (B) IN DEFAULT IN THE PERFORMANCE OR OBSERVANCE
OF ANY MATERIAL OBLIGATION, AGREEMENT, COVENANT OR CONDITION CONTAINED IN ANY
CONTRACT, INDENTURE, MORTGAGE, LOAN AGREEMENT, NOTE, LEASE OR OTHER INSTRUMENT
TO WHICH WEST OR ANY WEST SUBSIDIARY IS A PARTY, OR TO WHICH ANY OF THE PROPERTY
OR ASSETS OF WEST OR OF ANY WEST SUBSIDIARY MAY BE SUBJECT, OR BY WHICH IT MAY
BE BOUND, OR (C) IN VIOLATION OF ANY APPLICABLE LOCAL, STATE OR FEDERAL LAW,
STATUTE, ORDINANCE, RULE, REGULATION, REQUIREMENT, JUDGMENT OR COURT DECREE
HAVING

 

15

--------------------------------------------------------------------------------



 


JURISDICTION OVER ANY OF THEM OR ANY OF THEIR ASSETS OR PROPERTIES (WHETHER
OWNED OR LEASED) OTHER THAN, IN THE CASE OF CLAUSES (B) AND (C), ANY DEFAULT OR
VIOLATION THAT COULD NOT REASONABLY BE EXPECTED TO (X) INDIVIDUALLY OR IN THE
AGGREGATE, RESULT IN A MATERIAL ADVERSE EFFECT, OR (Y) IN ANY MANNER DRAW INTO
QUESTION THE VALIDITY OF THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT.


 


(G)                NONE OF (A) THE EXECUTION, DELIVERY OR PERFORMANCE BY WEST OR
ANY WEST SUBSIDIARY OF THIS AGREEMENT AND THE OTHER RELATED DOCUMENTS, (B) THE
ISSUANCE AND SALE OF THE SERIES 2007-A2 NOTES, AND (C) CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY VIOLATES, CONFLICTS WITH OR
CONSTITUTES A BREACH OF ANY OF THE TERMS OR PROVISIONS OF, OR A DEFAULT UNDER
(OR AN EVENT THAT WITH NOTICE OR THE LAPSE OF TIME, OR BOTH, WOULD CONSTITUTE A
DEFAULT), OR REQUIRES CONSENT THAT HAS NOT BEEN OBTAINED UNDER, OR WILL RESULT
IN THE IMPOSITION OF A LIEN OR ENCUMBRANCE OTHER THAN A PERMITTED ENCUMBRANCE,
ON ANY PROPERTIES OF WEST OR ANY WEST SUBSIDIARY, OR AN ACCELERATION OF ANY
INDEBTEDNESS OF WEST OR ANY WEST SUBSIDIARY PURSUANT TO (I) THE ORGANIZATIONAL
DOCUMENTS OF WEST OR ANY WEST SUBSIDIARY, (II) MATERIAL OBLIGATION, AGREEMENT,
COVENANT OR CONDITION CONTAINED IN ANY CONTRACT, INDENTURE, MORTGAGE, LOAN
AGREEMENT, NOTE, LEASE OR OTHER INSTRUMENT TO WHICH WEST OR ANY WEST SUBSIDIARY
IS A PARTY, OR TO WHICH ANY OF THE PROPERTY OR ASSETS OF WEST OR OF ANY WEST
SUBSIDIARY MAY BE SUBJECT, OR BY WHICH IT MAY BE BOUND, (III) ANY STATUTE,
RULE OR REGULATION APPLICABLE TO WEST OR ANY WEST SUBSIDIARY OR ANY OF THEIR
ASSETS OR PROPERTIES OR (IV) ANY JUDGMENT, ORDER OR DECREE OF ANY COURT OR
GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER WEST OR ANY WEST SUBSIDIARY OR
ANY OF THEIR ASSETS OR PROPERTIES, EXCEPT IN THE CASE OF CLAUSES (II), (III) AND
(IV) FOR SUCH VIOLATIONS, CONFLICTS, BREACHES, DEFAULTS, CONSENT, IMPOSITIONS 
OF LIENS OR ACCELERATIONS THAT WOULD NOT SINGLY, OR IN THE AGGREGATE, HAVE A
MATERIAL ADVERSE EFFECT.


 


(H)                THERE IS NO ACTION, SUIT OR PROCEEDING BEFORE OR BY ANY COURT
OR GOVERNMENTAL AUTHORITY, DOMESTIC OR FOREIGN, NOW PENDING, OR, TO THE
KNOWLEDGE OF WEST, THREATENED, AGAINST OR AFFECTING WEST OR ANY OF THE WEST
SUBSIDIARIES OR ANY OF THEIR RESPECTIVE PROPERTIES, AT LAW OR IN EQUITY, THAT,
IF ADVERSELY DETERMINED, WOULD HAVE A MATERIAL ADVERSE EFFECT OR THAT MIGHT
MATERIALLY AND ADVERSELY AFFECT THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THE RELATED DOCUMENTS TO WHICH WEST OR ANY WEST SUBSIDIARY IS A
PARTY.


 


(I)                    NO AUTHORIZATION, APPROVAL, CONSENT OR ORDER OF OR
FILING, REGISTRATION, QUALIFICATION, LICENSE OR PERMIT OF OR WITH ANY COURT OR
GOVERNMENTAL AUTHORITY OR AGENCY OR ANY OTHER PERSON IS NECESSARY IN CONNECTION
WITH (A) ASSUMING THE ACCURACY OF THE REPRESENTATIONS, WARRANTIES, AGREEMENTS
AND COVENANTS OF EACH OF THE SERIES 2007-A2 HOLDERS CONTAINED IN ARTICLE V
HEREOF, THE OFFERING, ISSUANCE OR SALE OF THE SERIES 2007-A2 NOTES HEREUNDER AND
(B) THE EXECUTION, DELIVERY AND PERFORMANCE BY THE ADMINISTRATIVE AGENT, WEST
AND THE WEST SUBSIDIARIES OF THIS AGREEMENT AND THE OTHER RELATED DOCUMENTS,
EXCEPT SUCH AS HAVE BEEN, OR AS OF THE EFFECTIVE DATE WILL HAVE BEEN, OBTAINED,
OR SUCH AS MAY OTHERWISE BE REQUIRED UNDER APPLICABLE STATE SECURITIES LAWS IN
CONNECTION WITH THE OFFER FOR SALE AND THE PURCHASE BY THE SERIES 2007-A2
HOLDERS OF THE SERIES 2007-A2 NOTES, ANY RECORDATION OF THE PLEDGE OF THE
COLLATERAL TO THE SECURITY TRUSTEE PURSUANT TO THE SECURITY TRUST AGREEMENT THAT
HAS NOT YET BEEN COMPLETED, OR OTHER THAN AS PROVIDED IN THE SERIES 2007-A2
RELATED DOCUMENTS.


 


(J)                    SINCE DECEMBER 31, 2006, (A) THERE HAS BEEN NO MATERIAL
ADVERSE CHANGE, OR ANY DEVELOPMENT THAT IS REASONABLY LIKELY TO RESULT IN A
MATERIAL ADVERSE EFFECT, WHETHER OR NOT

 

16

--------------------------------------------------------------------------------



 


ARISING IN THE ORDINARY COURSE OF BUSINESS, AND (B) THERE HAVE BEEN NO
TRANSACTIONS ENTERED INTO BY WEST OR ANY WEST SUBSIDIARY, OTHER THAN THOSE IN
THE ORDINARY COURSE OF BUSINESS, THAT ARE MATERIAL WITH RESPECT TO WEST AND THE
WEST SUBSIDIARIES TAKEN AS A WHOLE.


 


(K)                 WEST AND EACH OF THE WEST SUBSIDIARIES HAVE ON THE EFFECTIVE
DATE, AND WILL HAVE ON EACH FUNDING DATE, GOOD AND MARKETABLE TITLE TO ALL
PROPERTIES AND ASSETS, FREE AND CLEAR OF ALL LIENS, CHARGES, ENCUMBRANCES OR
RESTRICTIONS, EXCEPT FOR PERMITTED ENCUMBRANCES, THAT ARE MATERIAL TO THE
BUSINESS OF WEST AND THE WEST SUBSIDIARIES.


 


(L)                    WEST AND EACH WEST SUBSIDIARY POSSESSES ON THE EFFECTIVE
DATE, AND WILL POSSESS ON EACH FUNDING DATE, ALL MATERIAL LICENSES,
CERTIFICATES, AUTHORITIES OR PERMITS, IF ANY ARE REQUIRED PURSUANT TO PREVAILING
APPLICABLE LAW, ISSUED BY THE APPROPRIATE STATE, FEDERAL OR FOREIGN REGULATORY
AGENCIES OR BODIES NECESSARY TO CONDUCT ITS BUSINESS, AND WEST HAS NOT RECEIVED
ANY NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION OR MODIFICATION OF ANY SUCH
LICENSE, CERTIFICATE, AUTHORITY OR PERMIT WHICH, SINGLY OR IN THE AGGREGATE, IF
THE SUBJECT OF AN UNFAVORABLE DECISION, RULING OR FINDING, (A) WOULD RESULT IN A
MATERIAL ADVERSE EFFECT, OR (B) WOULD MATERIALLY AND ADVERSELY AFFECT THE
ABILITY OF WEST TO PERFORM ITS OBLIGATIONS HEREUNDER OR UNDER THE RELATED
DOCUMENTS.


 


(M)              NO PART OF THE PROCEEDS OF THE SERIES 2007-A2 LOANS OR THE
SERIES 2007-B2 LOANS WILL BE USED FOR “BUYING” OR “CARRYING” ANY “MARGIN STOCK”
WITHIN THE RESPECTIVE MEANINGS OF EACH OF THE QUOTED TERMS UNDER REGULATION T, U
AND X AS NOW AND FROM TIME TO TIME HEREAFTER IN EFFECT OR FOR ANY PURPOSE THAT
VIOLATES THE PROVISIONS OF SUCH REGULATIONS.


 


(N)                WEST IS NOT, AND AFTER GIVING EFFECT TO THE SALE OF THE
SERIES 2007-A2 NOTES TO THE SERIES 2007-A2 HOLDERS PURSUANT TO THIS AGREEMENT
AND THE APPLICATION OF THE SERIES 2007-A2 LOANS, WILL NOT BE AN “INVESTMENT
COMPANY” UNDER THE INVESTMENT COMPANIES ACT OF 1940, AS AMENDED (THE “1940
ACT”), NOR IS WEST AN ENTITY “CONTROLLED” BY AN “INVESTMENT COMPANY” AS SUCH
TERM IS DEFINED IN THE 1940 ACT.


 


(O)                OTHER THAN THE INSURANCE WITH RESPECT TO THE ENGINES UNDER
LEASES, WHICH INSURANCE IS MAINTAINED BY THE RESPECTIVE LESSEES, WEST AND THE
WEST SUBSIDIARIES MAINTAIN INSURANCE WITH RESPECT TO THE ASSETS, PROPERTIES AND
BUSINESS OF WEST AND THE WEST SUBSIDIARIES OF THE TYPES AND IN AMOUNTS GENERALLY
DEEMED ADEQUATE FOR THEIR BUSINESSES AND CONSISTENT WITH INSURANCE COVERAGE
MAINTAINED BY SIMILAR COMPANIES AND BUSINESSES AND AS REQUIRED BY THE INDENTURE
AND OTHER RELATED DOCUMENTS, ALL OF WHICH INSURANCE IS IN FULL FORCE AND EFFECT.


 


(P)                ANY TAXES, FEES AND OTHER GOVERNMENTAL CHARGES IN CONNECTION
WITH THE EXECUTION, DELIVERY AND ISSUANCE OF THE RELATED DOCUMENTS TO WHICH WEST
IS A PARTY AND OF THE SERIES 2007-A2 NOTES HAVE BEEN PAID OR WILL BE PAID AT OR
PRIOR TO THE EFFECTIVE DATE.


 


(Q)                ASSUMING THE ACCURACY OF THE REPRESENTATIONS, WARRANTIES,
AGREEMENTS AND COVENANTS OF EACH OF THE SERIES 2007-A2 HOLDERS CONTAINED IN
ARTICLE V HEREOF, THE OFFER, SALE AND DELIVERY OF THE SERIES 2007-A2 NOTES IN
THE MANNER CONTEMPLATED BY THIS AGREEMENT DO NOT REQUIRE REGISTRATION UNDER THE
SECURITIES ACT AND, IN CONNECTION THEREWITH, THE INDENTURE IS NOT REQUIRED TO BE
QUALIFIED UNDER THE TRUST INDENTURE ACT OF 1939, AS AMENDED.

 

17

--------------------------------------------------------------------------------



 


(R)                   NO SECURITIES OF THE SAME CLASS (WITHIN THE MEANING OF
PARAGRAPH (D)(3) OF RULE 144A UNDER THE SECURITIES ACT) AS THE SERIES 2007-A2
NOTES ARE LISTED ON ANY NATIONAL SECURITIES EXCHANGE REGISTERED UNDER SECTION 6
OF THE EXCHANGE ACT OR QUOTED ON ANY UNITED STATES AUTOMATED INTER-DEALER
QUOTATION SYSTEM.


 


(S)                 NEITHER WEST NOR ANY OF ITS AFFILIATES (AS DEFINED FOR
PURPOSES OF RULE 501(B) OF REGULATION D) HAS, DIRECTLY OR THROUGH ANY AGENT
(PROVIDED THAT NO REPRESENTATION IS MADE AS TO THE SERIES 2007-A2 HOLDERS OR ANY
PERSON ACTING ON THEIR BEHALF), (I) SOLD, OFFERED FOR SALE, SOLICITED OFFERS TO
BUY OR OTHERWISE NEGOTIATED IN RESPECT OF ANY SECURITY (AS DEFINED FOR PURPOSES
OF THE SECURITIES ACT) THAT IS OR WILL BE INTEGRATED WITH THE OFFERING AND SALE
OF THE SERIES 2007-A2 NOTES IN A MANNER THAT WOULD REQUIRE THE REGISTRATION
THEREOF UNDER THE SECURITIES ACT OR (II) SOLICITED ANY OFFER TO BUY OR OFFER TO
SELL THE SERIES 2007-A2 NOTES IN ANY MANNER INVOLVING A PUBLIC OFFERING (WITHIN
THE MEANING OF SECTION 4(2) OF THE SECURITIES ACT), INCLUDING BY MEANS OF, OR IN
CONNECTION WITH THE OFFERING OF THE NOTES OTHERWISE ENGAGING IN, ANY FORM OF
GENERAL SOLICITATION OR GENERAL ADVERTISING (WITHIN THE MEANING OF REGULATION
D).


 


(T)                   WEST AND ANY “EMPLOYEE BENEFIT PLAN” (AS DEFINED UNDER THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED, AND THE REGULATIONS
AND PUBLISHED INTERPRETATIONS THEREUNDER (COLLECTIVELY, “ERISA”)) ESTABLISHED OR
MAINTAINED BY WEST, OR ITS “ERISA AFFILIATES” (AS DEFINED BELOW) ARE IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ERISA.  “ERISA AFFILIATE” MEANS, WITH
RESPECT TO WEST OR A WEST SUBSIDIARY, ANY MEMBER OF ANY GROUP OF ORGANIZATIONS
DESCRIBED IN SECTIONS 414(B), (C), (M) OR (O) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, AND THE REGULATIONS AND PUBLISHED INTERPRETATIONS THEREUNDER
(THE “CODE”) OF WHICH WEST IS A MEMBER.  NO “REPORTABLE EVENT” (AS DEFINED UNDER
ERISA) HAS OCCURRED OR IS REASONABLY EXPECTED TO OCCUR WITH RESPECT TO ANY
“EMPLOYEE BENEFIT PLAN” ESTABLISHED OR MAINTAINED BY WEST, OR ANY OF ITS ERISA
AFFILIATES.  NO “EMPLOYEE BENEFIT PLAN” ESTABLISHED OR MAINTAINED BY WEST, OR
ANY OF ITS ERISA AFFILIATES, IF SUCH “EMPLOYEE BENEFIT PLAN” WERE TERMINATED,
WOULD HAVE ANY “AMOUNT OF UNFUNDED BENEFIT LIABILITIES” (AS DEFINED UNDER
ERISA).  NEITHER WEST NOR ANY OF ITS ERISA AFFILIATES HAS INCURRED OR REASONABLY
EXPECTS TO INCUR ANY LIABILITY UNDER (I) TITLE IV OF ERISA WITH RESPECT TO
TERMINATION OF, OR WITHDRAWAL FROM, ANY “EMPLOYEE BENEFIT PLAN” OR (II) SECTIONS
412, 4971, 4975 OR 4980B OF THE CODE.  EACH “EMPLOYEE BENEFIT PLAN” ESTABLISHED
OR MAINTAINED BY WEST, OR ANY OF ITS ERISA AFFILIATES THAT IS INTENDED TO BE
QUALIFIED UNDER SECTION 401(A) OF THE CODE IS SO QUALIFIED AND NOTHING HAS
OCCURRED, WHETHER BY ACTION OR FAILURE TO ACT, WHICH WOULD CAUSE THE LOSS OF
SUCH QUALIFICATION.


 


(U)                THE REPRESENTATIONS AND WARRANTIES OF WEST AND EACH WEST
SUBSIDIARY IN THE SECURITY TRUST AGREEMENT ARE TRUE AND CORRECT AS OF THE
EFFECTIVE DATE AND EACH FUNDING DATE (UNLESS SUCH REPRESENTATION OR WARRANTY
SPECIFICALLY RELATES TO AN EARLIER DATE IN WHICH CASE IT SHALL BE TRUE AND
CORRECT AS OF SUCH EARLIER DATE).


 


(V)                THE REPRESENTATIONS AND WARRANTIES OF WEST SET FORTH IN
SECTION 5.01 OF THE INDENTURE AND IN SECTION 4.01 OF THE SECURITY TRUST
AGREEMENT AND OF EACH WEST SUBSIDIARY IN SECTION 4.02 OF THE SECURITY TRUST
AGREEMENT ARE TRUE AND CORRECT AS OF THE EFFECTIVE DATE AND EACH FUNDING DATE
(UNLESS SUCH REPRESENTATION OR WARRANTY SPECIFICALLY RELATES TO AN EARLIER DATE,
IN WHICH CASE IT WAS TRUE AND CORRECT AS OF SUCH EARLIER DATE), AND NEITHER WEST
NOR ANY WEST SUBSIDIARY HAS TAKEN ANY ACTION THAT WOULD VIOLATE THEIR RESPECTIVE
OBLIGATIONS UNDER THE INDENTURE, THE SECURITY TRUST AGREEMENT OR ANY ENGINE
MORTGAGE.

 

18

--------------------------------------------------------------------------------



 


(W)              THE SECTIONS IN THE WRITTEN MATERIALS DESCRIBED IN SCHEDULE 3
HERETO WERE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE OF SUCH
WRITTEN MATERIALS SPECIFIED IN SUCH SCHEDULE 3.


 

Section 4.02.                             Representations and Warranties of
Administrative Agent.  The Administrative Agent hereby represents and warrants,
as of the Effective Date and as of each Funding Date, to the Series 2007-A2
Holders that:

 


(A)                 THE ADMINISTRATIVE AGENT HAS BEEN DULY FORMED AND IS VALIDLY
EXISTING AS A DELAWARE CORPORATION IN GOOD STANDING UNDER THE LAWS OF THE STATE
OF DELAWARE WITH CORPORATE POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS
PROPERTIES AND TO CONDUCT ITS BUSINESS AS PRESENTLY CONDUCTED, HAS BEEN DULY
QUALIFIED AS A FOREIGN CORPORATION TO TRANSACT BUSINESS AND IS IN GOOD STANDING
IN EACH JURISDICTION IN WHICH SUCH QUALIFICATION IS REQUIRED, WHETHER BY REASON
OF THE OWNERSHIP OR LEASING OF PROPERTY OR THE CONDUCT OF BUSINESS, EXCEPT WHERE
THE FAILURE TO BE SO QUALIFIED WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


(B)                THE ADMINISTRATIVE AGENT HAS ALL REQUISITE CORPORATE POWER
AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER RELATED DOCUMENTS TO WHICH IT IS A PARTY AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.


 


(C)                 THIS AGREEMENT AND EACH OF THE OTHER RELATED DOCUMENTS TO
WHICH THE ADMINISTRATIVE AGENT IS A PARTY HAVE BEEN DULY AUTHORIZED, EXECUTED
AND DELIVERED BY THE ADMINISTRATIVE AGENT AND CONSTITUTE VALID AND LEGALLY
BINDING AGREEMENTS ENFORCEABLE AGAINST THE ADMINISTRATIVE AGENT IN ACCORDANCE
WITH THEIR TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY (A) BANKRUPTCY,
INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION, RECEIVERSHIP, MORATORIUM OR
OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF THE RIGHTS OF CREDITORS
GENERALLY, (B) GENERAL PRINCIPLES OF EQUITY, WHETHER ENFORCEMENT IS SOUGHT IN A
PROCEEDING IN EQUITY OR AT LAW, AND (C) PUBLIC POLICY CONSIDERATIONS UNDERLYING
THE SECURITIES LAWS, TO THE EXTENT THAT SUCH PUBLIC POLICY CONSIDERATIONS LIMIT
THE ENFORCEABILITY OF THE PROVISIONS OF SUCH RELATED DOCUMENTS THAT PURPORT TO
PROVIDE INDEMNIFICATION FROM SECURITIES LAW LIABILITIES.


 


(D)                THE ADMINISTRATIVE AGENT IS NOT (A) IN VIOLATION OF ITS
CERTIFICATE OF INCORPORATION OR BY-LAWS (OR SIMILAR ORGANIZATIONAL DOCUMENTS),
(B) IN DEFAULT IN THE PERFORMANCE OR OBSERVANCE OF ANY MATERIAL OBLIGATION,
AGREEMENT, COVENANT OR CONDITION CONTAINED IN ANY CONTRACT, INDENTURE, MORTGAGE,
LOAN AGREEMENT, NOTE, LEASE OR OTHER INSTRUMENT TO WHICH THE ADMINISTRATIVE
AGENT IS A PARTY, OR TO WHICH ANY OF THE PROPERTY OR ASSETS OF THE
ADMINISTRATIVE AGENT MAY BE SUBJECT, OR BY WHICH IT MAY BE BOUND, OR (C) IN
VIOLATION OF ANY APPLICABLE LAW, STATUTE, ORDINANCE, RULE, REGULATION,
REQUIREMENT, JUDGMENT OR COURT DECREE HAVING JURISDICTION OVER IT OR ANY OF ITS
ASSETS OR PROPERTIES (WHETHER OWNED OR LEASED) OTHER THAN, IN THE CASE OF
CLAUSES (B) AND (C), ANY DEFAULT OR VIOLATION THAT COULD NOT REASONABLY BE
EXPECTED TO (X) INDIVIDUALLY OR IN THE AGGREGATE, RESULT IN A MATERIAL ADVERSE
EFFECT, (Y) INTERFERE WITH OR ADVERSELY AFFECT THE ISSUANCE OR MARKETABILITY OF
THE SERIES 2007-A2 NOTES ISSUED HEREUNDER, OR (Z) IN ANY MANNER DRAW INTO
QUESTION THE VALIDITY OF THIS AGREEMENT OR ANY OTHER SERIES 2007-A2 RELATED
DOCUMENT.

 

19

--------------------------------------------------------------------------------



 


(E)                 NO AUTHORIZATION, APPROVAL, CONSENT OR ORDER OF OR FILING,
REGISTRATION, QUALIFICATION, LICENSE OR PERMIT OF OR WITH ANY COURT OR
GOVERNMENTAL AUTHORITY OR AGENCY OR ANY OTHER PERSON IS NECESSARY IN CONNECTION
WITH (A) THE OFFERING, ISSUANCE OR SALE OF THE SERIES 2007-A2 NOTES HEREUNDER
AND (B) THE EXECUTION, DELIVERY AND PERFORMANCE BY THE ADMINISTRATIVE AGENT,
WEST AND THE WEST SUBSIDIARIES OF THIS AGREEMENT AND THE OTHER RELATED
DOCUMENTS, EXCEPT SUCH AS HAVE BEEN, OR AS OF THE EFFECTIVE DATE WILL HAVE BEEN,
OBTAINED OR SUCH AS MAY OTHERWISE BE REQUIRED UNDER APPLICABLE STATE SECURITIES
LAWS IN CONNECTION WITH THE OFFER FOR SALE AND PURCHASE BY THE SERIES 2007-A2
HOLDERS OF THE SERIES 2007-A2 NOTES, AND ANY RECORDATION OF THE PLEDGE OF THE
COLLATERAL TO THE SECURITY TRUSTEE PURSUANT TO THE SECURITY TRUST AGREEMENT THAT
HAS NOT YET BEEN COMPLETED, OTHER THAN AS PROVIDED IN THE RELATED DOCUMENTS.


 


(F)                   OTHER THAN THE INSURANCE WITH RESPECT TO THE ENGINES UNDER
LEASES, WHICH INSURANCE IS MAINTAINED BY THE RESPECTIVE LESSEES, THE
ADMINISTRATIVE AGENT MAINTAINS INSURANCE WITH RESPECT TO THE ASSETS, PROPERTIES
AND BUSINESS OF THE ADMINISTRATIVE AGENT OF THE TYPES AND IN AMOUNTS GENERALLY
DEEMED ADEQUATE FOR THEIR BUSINESSES AND CONSISTENT WITH INSURANCE COVERAGE
MAINTAINED BY SIMILAR COMPANIES AND BUSINESSES AND AS REQUIRED BY THE INDENTURE
AND OTHER RELATED DOCUMENTS, ALL OF WHICH INSURANCE IS IN FULL FORCE AND EFFECT.


 

ARTICLE V


 


REPRESENTATIONS AND WARRANTIES OF SERIES 2007-A2 HOLDERS


 

Each of the Series 2007-A2 Holders hereby severally and not jointly makes the
following representations and warranties as to itself to WEST and the
Administrative Agent as of the Effective Date:

 

Section 5.01.                             Execution, Delivery, Binding
Obligation.  This Agreement has been duly and validly executed and delivered by
such Series 2007-A2 Holder and constitutes a legal, valid and binding obligation
of such Series 2007-A2 Holder, enforceable against such Series 2007-A2 Holder in
accordance with its terms, subject as to enforcement to bankruptcy,
reorganization, insolvency, moratorium and other similar laws of general
applicability relating to or affecting creditors’ rights and to general
principles of equity.

 

Section 5.02.                             Securities Act.  (a)  As of the
Effective Date, such Series 2007-A2 Holder is a “qualified institutional buyer”
as defined in Rule 144A under the Securities Act (a “QIB”), the Series 2007-A2
Note purchased by such Series 2007-A2 Holder pursuant to this Agreement will be
acquired for its own account for investment only and not with a view to any
public distribution thereof, and such Series 2007-A2 Holder will not offer to
sell or otherwise dispose of its Series 2007-A2 Note (or any interest therein)
in violation of any of the registration requirements of the Securities Act or
any applicable state or other securities laws.

 


(B)                SUCH SERIES 2007-A2 HOLDER ACKNOWLEDGES THAT IT HAS NO RIGHT
TO REQUIRE WEST TO REGISTER THE SERIES 2007-A2 NOTES UNDER THE SECURITIES ACT OR
ANY OTHER SECURITIES LAW.  SUCH SERIES 2007-A2 HOLDER AGREES THAT THE
SERIES 2007-A2 NOTES MAY NOT BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT AND TO A PERSON THAT
THE SERIES 2007-A2 HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER
OR INSTITUTIONAL ACCREDITED INVESTOR PURCHASING FOR ITS OWN ACCOUNT.  NEITHER
SUCH SERIES 2007-A2

 

20

--------------------------------------------------------------------------------



 


HOLDER NOR ANY OF ITS AFFILIATES NOR ANY PERSONS ACTING ON THEIR BEHALF HAVE
ENGAGED OR WILL ENGAGE IN ANY GENERAL SOLICITATION OR GENERAL ADVERTISING WITH
RESPECT TO THE SERIES 2007-A2 NOTE.


 


(C)                 SUCH SERIES 2007-A2 HOLDER (AS TO ITSELF) IS AWARE OF THE
FOLLOWING:  (I) THERE ARE SIGNIFICANT RESTRICTIONS ON AND CONDITIONS TO THE
TRANSFERABILITY OF THE SERIES 2007-A2 NOTES (AND THE SERIES 2007-A2 NOTES WILL
BEAR LEGENDS REFERRING TO SUCH RESTRICTIONS), INCLUDING THE REQUIREMENT, PRIOR
TO THE OCCURRENCE OF A CONVERSION EVENT, THAT ANY TRANSFEREE, IN THE REASONABLE
DETERMINATION OF WEST, HAVE THE CAPABILITY TO MAKE SERIES 2007-A2 LOANS, AND
THERE IS NO MARKET FOR THE SERIES 2007-A2 NOTES AND NO MARKET IS EXPECTED TO
DEVELOP FOR THE SERIES 2007-A2 NOTES, AND, ACCORDINGLY, IT MAY NOT BE POSSIBLE
FOR SUCH SERIES 2007-A2 HOLDER TO LIQUIDATE ITS INVESTMENT IN THE SERIES 2007-A2
NOTES; (II) NO GOVERNMENTAL AUTHORITY HAS MADE ANY FINDINGS AS TO THE FAIRNESS
OF THIS AGREEMENT OR THE TERMS AND CONDITIONS OF THE SERIES 2007-A2 NOTES;
(III) THERE ARE NUMEROUS RISKS AND UNCERTAINTIES INVOLVED IN SUCH SERIES 2007-A2
HOLDER’S ACQUISITION OF THE SERIES 2007-A2 NOTES AND SUCH SERIES 2007-A2 HOLDER
HAS BEEN ADVISED OF AND UNDERSTANDS SUCH RISKS AND UNCERTAINTIES; AND (IV) ANY
PROJECTIONS OR PREDICTIONS THAT MAY HAVE BEEN MADE AVAILABLE TO SUCH
SERIES 2007-A2 HOLDER ARE BASED ON ESTIMATES, ASSUMPTIONS, AND FORECASTS WHICH
MAY PROVE TO BE INCORRECT, AND NO ASSURANCE IS GIVEN THAT ACTUAL RESULTS WILL
CORRESPOND WITH THE RESULTS CONTEMPLATED BY THE VARIOUS PROJECTIONS.


 


(D)                SUCH SERIES 2007-A2 HOLDER FURTHER REPRESENTS AND WARRANTS TO
WEST AND THE ADMINISTRATIVE AGENT AS OF THE EFFECTIVE DATE THAT (I) IT HAS
KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS, IS CAPABLE OF
EVALUATING THE MERITS AND RISKS OF AN INVESTMENT IN THE SERIES 2007-A2 NOTES AND
HAS CAREFULLY CONSIDERED THE SUITABILITY OF AN INVESTMENT IN SUCH NOTES AND HAS
DETERMINED THAT THE SERIES 2007-A2 NOTES ARE A SUITABLE INVESTMENT; (II) IT HAS
MADE, EITHER ALONE OR TOGETHER WITH ITS ADVISORS, SUCH INDEPENDENT INVESTIGATION
OF WEST AND ITS MANAGEMENT, ASSETS AND RELATED MATTERS AND SUCH SEPARATE AND
INDEPENDENT INVESTIGATION OF THE ENGINES, THE LEASES AND RELATED MATTERS, AS
SUCH SERIES 2007-A2 HOLDER DEEMS TO BE, OR SUCH ADVISORS HAVE ADVISED TO BE,
NECESSARY OR ADVISABLE IN CONNECTION WITH THE PURCHASE OF THE SERIES 2007-A2
NOTES PURSUANT TO THIS AGREEMENT; (III) SUCH SERIES 2007-A2 HOLDER AND ITS
ADVISORS HAVE RECEIVED ALL INFORMATION AND DATA THAT IT AND SUCH ADVISORS
BELIEVE TO BE NECESSARY IN ORDER TO REACH AN INFORMED DECISION AS TO THE
ADVISABILITY OF THE PURCHASE OF THE SERIES 2007-A2 NOTES PURSUANT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT; (IV) IT UNDERSTANDS THE NATURE OF
THE POTENTIAL RISKS AND POTENTIAL REWARDS OF THE PURCHASE OF THE SERIES 2007-A2
NOTES; (V) SUCH SERIES 2007-A2 HOLDER IS A SOPHISTICATED INVESTOR WITH
INVESTMENT EXPERIENCE AND, IN THE EVENT OF A DEFAULT ON THE SERIES 2007-A2 NOTES
OR ANY LIQUIDATION OR WINDING UP OF WEST, HAS THE ABILITY TO BEAR COMPLETE LOSS
OF ITS INVESTMENT; (VI) SUCH SERIES 2007-A2 HOLDER ACKNOWLEDGES THAT ANY
PROJECTIONS OR PREDICTIONS THAT MAY HAVE BEEN MADE AVAILABLE TO SUCH
SERIES 2007-A2 HOLDER ARE BASED ON ESTIMATES, ASSUMPTIONS, AND FORECASTS WHICH
MAY PROVE TO BE INCORRECT, AND NO ASSURANCE IS GIVEN THAT ACTUAL RESULTS WILL
CORRESPOND WITH THE RESULTS CONTEMPLATED BY THE VARIOUS PROJECTIONS; AND
(VII) SUCH SERIES 2007-A2 HOLDER ACKNOWLEDGES AND AGREES THAT THE INFORMATION
PROVIDED IN ALL WRITTEN MATERIALS PROVIDED TO SUCH SERIES 2007-A2 HOLDER PRIOR
TO THE EFFECTIVE DATE, INCLUDING ALL MARKETING MATERIALS AND PRELIMINARY TERM
SHEETS, IS COMPLETELY SUPERSEDED BY THE INDENTURE, THIS AGREEMENT AND THE OTHER
RELATED DOCUMENTS BEING DELIVERED ON THE EFFECTIVE DATE OR DELIVERED PRIOR TO
THE EFFECTIVE DATE.

 

21

--------------------------------------------------------------------------------



 


ARTICLE VI

 


CERTAIN COVENANTS OF PARTIES


 

Section 6.01.                             Securities Act.  WEST agrees not to
sell, offer for sale or solicit offers to buy or otherwise negotiate in respect
of any security (as defined in the Securities Act) that would be integrated with
the sale of the Series 2007-A2 Notes and the Series 2007-B2 Notes in a manner
that would require the registration under the Securities Act of the sale to the
Series 2007-A2 Holders and the Series 2007-B2 Holders of the Series 2007-A2
Notes and the Series 2007-B2 Notes, respectively.

 

Section 6.02.                             Legal Conditions to Closing.  The
Series 2007-A2 Holders,  WEST and the Administrative Agent will take all
reasonable actions necessary to comply promptly with all legal requirements
which may be imposed on any of them with respect to the consummation of the
transactions contemplated by this Agreement and will promptly cooperate with and
furnish information to one another in connection with any such legal
requirements.  The Series 2007-A2 Holders, WEST, and the Administrative Agent
will take all reasonable action necessary to obtain (and will cooperate with one
another in obtaining) any consent, authorization, permit, license, franchise,
order or approval of, or any exemption by, any Governmental Authority or any
other Person, required to be obtained or made by it in connection with any of
the transactions contemplated by this Agreement.

 

Section 6.03.                             Expenses and Fees.  Except as
otherwise expressly provided herein, all Issuance Expenses incurred in
connection with the entering into this Agreement and the transactions
contemplated hereby shall  be paid by WEST.

 

Section 6.04.                             Further Assurances.  On and after the
date of this Agreement, the Series 2007-A2 Holders, WEST and the Administrative
Agent will do, execute and perform all such other acts, deeds and documents as
the other party may from time to time reasonably require in order to carry out
the intent of this Agreement.

 


ARTICLE VII


 


INDEMNIFICATION


 

Section 7.01.                             Indemnification by WEST.  WEST agrees
to indemnify and hold harmless the Series 2007-A2 Holders and any of their
respective officers, directors, employees, agents, representatives, assignees
and Affiliates (each, an “Indemnified Party”) against any and all losses,
claims, damages, liabilities or expenses (including reasonable legal and
accounting fees) (collectively, “Losses”), as incurred (payable promptly upon
written request), for or on account of or arising from or in connection with any
breach of any representation, warranty or covenant of WEST in this Agreement or
any other Related Document or in any certificate or other written material
delivered pursuant hereto; provided, however, that WEST shall not be so required
to indemnify any such Person or otherwise be liable to any such Person hereunder
for any Losses arising from such Person’s gross negligence, willful misconduct
or bad faith. Notwithstanding the foregoing, WEST shall not be liable for any
settlement of any proceeding effected without its written consent.  All amounts
due to an Indemnified Party under this Article VII shall be

 

22

--------------------------------------------------------------------------------


 

included in the amounts due to the Series 2007-A2 Notes and the Indenture
Trustee shall pay such amounts to such Series 2007-A2 Holders as part of the
increased costs on the Series 2007-A2 Notes out of the Available Collections
Amount on each Payment Date as provided in Section 3.14 of the Indenture and
Section 3.02 of the Series 2007-A2 Supplement.

 

Section 7.02.                             Indemnification by Administrative
Agent.  The Administrative Agent agrees to indemnify and hold harmless an
Indemnified Party against all Losses, as incurred (payable promptly upon written
request), for or on account of or arising from or in connection with any breach
of any representation, warranty or covenant of the Administrative Agent in this
Agreement or any other Related Document or in any certificate or other written
material delivered pursuant hereto; provided, however, that the Administrative
Agent shall not be so required to indemnify any such Person or otherwise be
liable to any such Person hereunder for any Losses arising from such Person’s
gross negligence, willful misconduct or bad faith. Notwithstanding the
foregoing, the Administrative Agent shall not be liable for any settlement of
any proceeding effected without its written consent.

 

Section 7.03.                             Procedure.  In order for any
Indemnified Party to be entitled to any indemnification provided for under this
Agreement in respect of, arising out of, or involving a claim made by any Person
against the Indemnified Party (a “Third Party Claim”), such Indemnified Party
must notify WEST in writing of such Third Party Claim within five Business Days
of receipt of a summons, complaint or other written notice of the commencement
of litigation and within ten Business Days after receipt by such Indemnified
Party of any other written notice of the Third Party Claim.  Thereafter, the
Indemnified Party shall deliver to WEST, within a reasonable time after the
Indemnified Party’s receipt thereof, copies of all notices and documents
(including court papers) received by the Indemnified Party relating to such
Third Party Claim.

 

Section 7.04.                             Defense of Claims. If a Third Party
Claim is made against an Indemnified Party, (a) WEST or the Administrative
Agent, as the case may be, will be entitled to participate in the defense
thereof and, (b) if it so chooses, to assume the defense thereof with counsel
selected by WEST or the Administrative Agent, as the case may be, provided that
in connection with such assumption (i) such counsel is not reasonably objected
to by the Indemnified Party and (ii) WEST or the Administrative Agent, as the
case may be,  first admits in writing its liability to indemnify the Indemnified
Party with respect to all elements of such claim in full.  Should WEST or the
Administrative Agent, as the case may be, so elect to assume the defense of a
Third Party Claim, WEST or the Administrative Agent, as the case may be, will
not be liable to the Indemnified Party for any legal expenses subsequently
incurred by the Indemnified Party in connection with the defense thereof.  If
WEST or the Administrative Agent, as the case may be, elects to assume the
defense of a Third Party Claim, the Indemnified Party will (i) cooperate in all
reasonable respects with WEST or the Administrative Agent, as the case may be,
in connection with such defense and (ii) not admit any liability with respect
to, or settle, compromise or discharge, such Third Party Claim without WEST’s or
the Administrative Agent’s, as the case may be, prior written consent.  If WEST
or the Administrative Agent, as the case may be, shall assume the defense of any
Third Party Claim, the Indemnified Party shall be entitled to participate in
(but not control) such defense with its own counsel at its own expense.  If WEST
or the Administrative Agent, as the case may be, does not assume the defense of
any such Third Party Claim, the Indemnified Party may defend the same in such
manner as it may

 

23

--------------------------------------------------------------------------------


 

deem appropriate, including settling such claim or litigation after giving
notice to WEST or the Administrative Agent, as the case may be, of such terms
and, WEST or the Administrative Agent, as the case may be, will promptly
reimburse the Indemnified Party upon written request.

 


ARTICLE VIII

 


MISCELLANEOUS


 

Section 8.01.                             Amendments.  No amendment or waiver of
any provision of this Agreement shall in any event be effective unless the same
shall be in writing and signed by all of the parties hereto, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

 

Section 8.02.                             Notices.  All notices and other
communications provided for hereunder shall, unless otherwise stated herein, be
send by a telecopy or delivered by overnight courier service, as to each party
hereto, at its address set forth below or at such other address as shall be
designated by such party in a written notice to the other parties hereto. All
such notices and communications shall, when telecopied or sent by overnight
delivery service, be effective, with respect to telecopy notices, when the
sending machine receives confirmation of the transmission, and, with respect to
overnight delivery service, when confirmed by signed receipt.

 

If to the Series 2007-A2 Holders, to the addresses set forth in Schedule 1
hereto.

 

If to WEST:

 

Willis Engine Securitization Trust
c/o Willis Lease Finance Corporation
2320 Marinship Way
Suite 300
Sausalito, California 94965
Telephone No.  (415) 275-5100
Facsimile No.  (415) 275-5106

 

As of March 1, 2008 to:

 

Willis Engine Securitization Trust
c/o Willis Lease Finance Corporation

773 San Marin Drive

Novato, California 94945

Attn: General Counsel

 

If to the Administrative Agent:

 

Willis Lease Finance Corporation
2320 Marinship Way
Suite 300
Sausalito, California 94965
Telephone No.  (415) 275-5100
Facsimile No.  (415) 275-5106

 

24

--------------------------------------------------------------------------------


 

As of March 1, 2008 to:

 

Willis Lease Finance Corporation

773 San Marin Drive

Novato, California 94945

Attn: General Counsel

 

If to the Indenture Trustee:

 

Deutsche Bank Trust Company Americas
60 Wall Street

MS NYC 60-2606

New York, New York 10005
Attention: Trust & Securities Services - Structured Finance Services  
Facsimile No.  (212) 553-2460

 

Section 8.03.                             No Waiver; Remedies.  No failure on
the part of any party hereto to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by any Applicable Law.

 

Section 8.04.                             Binding Effect; Assignability;
Continuing Obligation.  This Agreement shall be binding upon and inure to the
benefit of WEST, the Administrative Agent and the Series 2007-A2 Holders and
their respective successors and assigns (including any subsequent Holders of the
Series 2007-A2 Notes, subject to their executing and delivering an Assignment
and Assumption); provided, however, that WEST shall not have the right to assign
its rights hereunder or any interest herein (by operation of law or otherwise)
without the prior written consent of the Series 2007-A2 Holders and that, prior
to the occurrence of a Conversion Event, a Series 2007-A2 Holder shall not have
the right to assign its rights and obligations hereunder to any Person that is
not an Eligible Transferee. This Agreement shall create and constitute the
continuing obligation of the parties hereto in accordance with its terms, and
shall remain in full force and effect until such time as all amounts payable
with respect to the Series 2007-A2 Notes shall have been paid in full.

 

Section 8.05.                             GOVERNING LAW; JURISDICTION.  THIS
AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES. Each of the parties hereto agrees that the United States
federal and New York State courts located in The City of New York shall have
jurisdiction to hear and determine any suit, action or proceeding, and to settle
any disputes, which may arise out of or in connection with this Agreement and,
for such purposes, submits to the jurisdiction of such courts. Each of the
parties hereto waives any objection which it might now or hereafter have to such
courts being nominated as the forum or venue to hear and

 

25

--------------------------------------------------------------------------------


 

determine any suit, action or proceeding, and to settle any disputes, which may
arise out of or in connection with this Agreement and agrees not to claim that
any such court is not a convenient or appropriate forum. Each of the parties
hereto consents to the granting of such legal or equitable relief as is deemed
appropriate by such courts.

 

Section 8.06.                             No Proceedings.  Each of the
Series 2007-A2 Holders agrees that, so long as the Series 2007-A2 Notes shall be
outstanding or there shall not have elapsed one year plus one day since the last
day on which the Series 2007-A2 Notes shall have been outstanding, it shall not
file, or join in the filing of, a petition against WEST under the United Stated
Bankruptcy Code, as amended from time to time, or join in the commencement of
any bankruptcy, reorganization, arrangement, insolvency, liquidation or other
similar proceeding against WEST.

 

Section 8.07.                             Execution in Counterparts.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement.

 

Section 8.08.                             Limited Recourse.  The obligations of
WEST under this Agreement shall be payable only out of the Collateral and the
Series 2007-A2 Holders shall not look to any property or assets of WEST or the
Administrative Agent, other than to the Collateral remaining after all
obligations of WEST under the Indenture are satisfied. To the extent that the
proceeds of the Collateral after application in accordance with the provisions
of the Indenture are insufficient to satisfy the obligations of WEST under the
Indenture and under this Agreement, WEST shall have no further obligation in
respect hereof and any remaining outstanding obligation shall be extinguished.

 

Section 8.09.                             Survival.  All representations,
warranties, guaranties and indemnifications (including the payment obligations
in Article VII hereof) contained in this Agreement and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the sale and transfer of the Series 2007-A2 Notes.

 

Section 8.10.                             Appointment of Agent for Service of
Process.  WEST hereby appoints Corporation Service Company having an address at
1133 Avenue of the Americas, New York, New York 10036 as its agent for service
of process in the State of New York.

 

Section 8.11.                             Table of Contents; Headings.  The
Table of Contents preceding the Agreement and headings of the Articles and
Sections of this Agreement have been inserted for convenience of reference only,
are not to be considered a part hereof and shall in no way modify or restrict
any of the terms and provisions hereof.

 

[Signatures follow]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Series 2007-A2 Note Purchase
and Loan Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

 

WILLIS ENGINE SECURITIZATION TRUST

 

 

as issuer of Series 2007-A2 Notes,

 

 

By:

/s/ Bradley S. Forsyth

 

 

Title: Controlling Trustee

 

 

 

WILLIS LEASE FINANCE CORPORATION,

 

 

as Administrative Agent,

 

 

By:

/s/ Bradley S. Forsyth

 

 

Title: Senior Vice President

 

 

 

Chief Financial Officer

 

 

 

CALYON NEW YORK BRANCH,

 

 

as an initial Series 2007-A2 Holder

 

 

By:

/s/ Brian Bolotin

 

 

Title: Managing Director

 

 

By:

/s/ Charles Moran

 

 

Title: Director

 

 

 

CRÉDIT INDUSTRIEL ET COMMERCIAL, NEW YORK

 

BRANCH,

 

 

as an initial Series 2007-A2 Holder

 

 

By:

/s/ Alex Aupoix

 

 

Title:Vice President

 

 

By:

/s/ Adrienne Molloy

 

 

Title: Vice President

 

 

,

EUROPE ARAB BANK PLC – PARIS BRANCH,

 

 

as an initial Series 2007-A2 Holder

 

 

By:

/s/ Gilles Charmey

 

 

Title: Director

 

 

 

BAYERISCHE LANDESBANK,

 

 

as an initial Series 2007-A2 Holder

 

 

By:

/s/ Melanie Feger

 

 

Title: Vice President

 

 

By:

/s/ Peter Schubert

 

 

Title: Vice President

 

 

SERIES 2007-A2 NOTE PURCHASE AND LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

SERIES 2007-A2 NOTE PURCHASE AND LOAN AGREEMENT

SCHEDULE 1

 

ADDRESSES OF SERIES 2007-A2 HOLDERS

 

Names of Series 2007-A2 Holders

 

Addresses of Series 2007-A2 Holders

 

 

 

CALYON NEW YORK BRANCH

 

1301 Avenue of the Americas
New York, NY 10019
Attention: Neal Spier
Facsimile:212-459-3258

 

 

 

CRÉDIT INDUSTRIEL ET COMMERCIAL, NEW YORK BRANCH

 

520 Madison Avenue, 37th Floor
New York, NY 10022
Attention: Laura Carosi, Loan Servicing Department
Facsimile: 212-715-4477

 

 

 

EUROPE ARAB BANK PLC – PARIS BRANCH

 

26 Avenue des Champs Elysées
75008 Paris, France
Attention: Gilles Charmey, Head of Industry Corporate Banking Department
Facsimile: 33-1-42-89-09-78

 

 

 

BAYERISCHE LANDESBANK

 

Brienner Straße 18
80333 München, Germany
Attention: Katri Koskinen-Grutza, Team Aircraft Finance
Facsimile: 49-89-2171-23763

 

--------------------------------------------------------------------------------


 

SERIES 2007-A2 NOTE PURCHASE AND LOAN AGREEMENT

SCHEDULE 2

 

MAXIMUM COMMITMENTS OF SERIES 2007-A2 HOLDERS

 

Names of Series 2007-A2 Holders

 

Individual Maximum Commitments of
Series 2007-A2 Holders

 

 

 

 

 

CALYON NEW YORK BRANCH

 

$

46,250,000

 

 

 

 

 

CRÉDIT INDUSTRIEL ET COMMERCIAL, NEW YORK BRANCH

 

$

13,125,000

 

 

 

 

 

EUROPE ARAB BANK PLC – PARIS BRANCH

 

$

50,000,000

 

 

 

 

 

BAYERISCHE LANDESBANK

 

$

65,625,000

 

 

 

 

 

Total:

 

$

175,000,000

 

 

--------------------------------------------------------------------------------


 

SERIES 2007-A2 NOTE PURCHASE AND LOAN AGREEMENT

SCHEDULE 3

 

WRITTEN MATERIALS

 

Sections Two, Three and Four of the written presentation by Calyon Corporate and
Investment Bank entitled “WEST Warehouse Notes, Series 2007-A2, Series 2007-B2”
and dated September 20, 2007.

 

--------------------------------------------------------------------------------


 

SERIES 2007-A2 NOTE PURCHASE AND LOAN AGREEMENT

EXHIBIT A

 

FORM OF FUNDING REQUEST

 

Date:

 

 

 

 

 

 

 

[

 

]

 

 

[

 

]

 

 

[

 

]

 

 

Attention:

[

 

]

Fax:

[

 

]

 

RE:                            Series 2007-A2 Note Purchase and Loan Agreement
(the “Agreement”), dated as of December 13, 2007 among Willis Lease Finance
Corporation, Willis Engine Securitization Trust (“WEST”), and the Series 2007-A2
Holders.

 

Pursuant to Section 2.02(a) of the Agreement, WEST hereby requests
Series 2007-A2 Loans to be made on the date specified below (the “Funding Date”)
in the aggregate principal amount specified below, to be used as a Collection
Loan or a Warehouse Loan or both, as specified below.  The undersigned requests
that such Series 2007-A2 Loan amount be deposited in the Collections Account on
the Funding Date.

 

Funding Date:

 

 

 

 

Collection Loan Amount:

$

 

 

 

 

Warehouse Loan Amount:

$

 

 

 

 

Total Series 2007-A2 Loan Amount:

$

 

 

A schedule of the individual Series 2007-A2 Loans to be made by the
Series 2007-A2 Holders is attached hereto. Capitalized terms used but not
defined herein have the meanings set forth in the Agreement.

 

Very truly yours,

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

CC:                          Deutsche Bank Trust Company Americas

60 Wall Street

MS NYC 60-2606

New York, New York 10005
Attention: Trust & Securities Services - Structured Finance Services  
Facsimile No.  (212) 553-2460

 

A-1

--------------------------------------------------------------------------------


 

SCHEDULE TO SERIES 2007-A2 NOTE FUNDING REQUEST

 

 

Dated

 

 

 

Series 2007-A2 Holder

 

Individual Maximum
Commitment

 

Amount of Series
2007-A2 Loan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-2

--------------------------------------------------------------------------------


 

SERIES 2007-A2 NOTE PURCHASE AND LOAN AGREEMENT

EXHIBIT B

 

FORM OF CONTROLLING TRUSTEE FUNDING DATE CERTIFICATE

 

Date: [

 

][ ], 20[

]

 

The undersigned, a Controlling Trustee of Willis Engine Securitization Trust, a
Delaware statutory trust (“WEST”), does hereby certify to Deutsche Bank Trust
Company Americas, as Indenture Trustee under the Amended and Restated Indenture,
dated as of December 13, 2007, as amended and supplemented, in satisfaction of
one of the conditions for the making of Series 2007-A2 Loans under the
Series 2007-A2 Note Purchase and Loan Agreement (the “Agreement”), dated as of
December 13, 2007 among Willis Lease Finance Corporation, WEST, and the
Series 2007-A2 Holders (as defined therein), on the date first set forth above
(the “Funding Date”), as follows (capitalized terms used herein having the same
meanings as in the Agreement):

 

(I)                  THE REPRESENTATIONS AND WARRANTIES OF WEST CONTAINED IN THE
AGREEMENT ARE TRUE AND CORRECT ON AND AS OF SUCH FUNDING DATE, AS THOUGH MADE ON
AND AS OF SUCH DATE;

 

(II)               WEST HAS PERFORMED ALL AGREEMENTS CONTAINED IN THE
SERIES 2007-A2 RELATED DOCUMENTS TO BE PERFORMED ON ITS PART AT OR PRIOR TO SUCH
FUNDING DATE;

 

(III)            NO EVENT OF DEFAULT HAS OCCURRED OR IS CONTINUING, AND NO FACT,
CONDITION OR EVENT EXISTS OR HAS OCCURRED WHICH WOULD, UPON THE GIVING OF NOTICE
OR THE PASSAGE OF TIME OR BOTH, CONSTITUTE AN EVENT OF DEFAULT, UNLESS HOLDERS
REPRESENTING ONE HUNDRED PERCENT (100%) OF THE OUTSTANDING PRINCIPAL BALANCE OF
THE SERIES 2007-A2 NOTES AND SERIES 2007-B2 NOTES HAVE WAIVED THE OCCURRENCE OF
EACH AND EVERY EVENT OF DEFAULT THAT HAS OCCURRED OR WOULD OCCUR;

 

(IV)           ON SUCH FUNDING DATE, SERIES 2007-B2 LOANS ARE ALSO BEING MADE BY
THE SERIES 2007-B2 HOLDERS UNDER THE SERIES 2007-B2 NOTE PURCHASE AGREEMENT IN
AN AMOUNT THAT SHALL REDUCE THE AGGREGATE MAXIMUM COMMITMENTS OF THE
SERIES 2007-B2 HOLDERS UNDER THE SERIES 2007-B2 NOTE PURCHASE AGREEMENT
PROPORTIONATELY TO THE REDUCTION OF THE MAXIMUM COMMITMENTS OF THE
SERIES 2007-A2 HOLDERS UNDER THIS AGREEMENT;

 

(V)              AS OF SUCH FUNDING DATE, NO CONVERSION EVENT HAS OCCURRED,
UNLESS HOLDERS REPRESENTING ONE HUNDRED PERCENT (100%) OF THE OUTSTANDING
PRINCIPAL BALANCE OF THE SERIES 2007-A2 NOTES AND SERIES 2007-B2 NOTES HAVE
WAIVED THE OCCURRENCE OF EACH AND EVERY CONVERSION EVENT AS PROVIDED IN
SECTION 2.03(G) OF THE SERIES 2007-A2 SUPPLEMENT;

 

(VI)           BEFORE AND AFTER GIVING EFFECT TO THE SERIES 2007-A2 LOANS TO BE
MADE ON SUCH FUNDING DATE, NO EARLY AMORTIZATION EVENT HAS OCCURRED OR WOULD
OCCUR, UNLESS

 

B-1

--------------------------------------------------------------------------------


 

HOLDERS REPRESENTING ONE HUNDRED PERCENT (100%) OF THE OUTSTANDING PRINCIPAL
BALANCE OF THE SERIES 2007-A2 NOTES AND SERIES 2007-B2 NOTES HAVE WAIVED THE
OCCURRENCE OF EACH AND EVERY EARLY AMORTIZATION EVENT THAT HAS OCCURRED OR WOULD
OCCUR;

 

(VII)        BEFORE AND AFTER GIVING EFFECT TO THE SERIES 2007-A2 LOANS TO BE
MADE ON SUCH FUNDING DATE, NO SERVICER TERMINATION EVENT HAS OCCURRED OR WOULD
OCCUR, UNLESS HOLDERS REPRESENTING ONE HUNDRED PERCENT (100%) OF THE OUTSTANDING
PRINCIPAL BALANCE OF THE SERIES 2007-A2 NOTES AND SERIES 2007-B2 NOTES HAVE
WAIVED THE OCCURRENCE OF EACH AND EVERY SERVICER TERMINATION EVENT THAT HAS
OCCURRED OR WOULD OCCUR;

 

(VIII)     BEFORE AND AFTER GIVING EFFECT TO THE SERIES 2007-A2 LOANS TO BE MADE
ON SUCH FUNDING DATE, THE AGGREGATE OUTSTANDING PRINCIPAL BALANCE OF THE
SERIES 2007-A2 NOTES HAS NOT AND WILL NOT EXCEED THE AGGREGATE MAXIMUM PRINCIPAL
BALANCES OF THE SERIES 2007-A2 NOTES OR AGGREGATE MAXIMUM COMMITMENTS OF THE
HOLDERS OF THE SERIES 2007-A2 NOTES;

 

(IX)             BEFORE AND AFTER GIVING EFFECT TO THE SERIES 2007-A2 LOANS TO
BE MADE ON SUCH FUNDING DATE AND THE ACQUISITION OF ANY ADDITIONAL ENGINE WITH
THE PROCEEDS THEREOF ON THE FUNDING DATE, NO SENIOR BORROWING BASE DEFICIENCY
EXISTS OR WOULD EXIST;

 

(X)                BEFORE AND AFTER GIVING EFFECT TO THE SERIES 2007-A2 LOANS
AND THE SERIES 2007-B2 LOANS TO BE MADE ON SUCH FUNDING DATE AND THE ACQUISITION
OF ANY ADDITIONAL ENGINE WITH THE PROCEEDS THEREOF ON THE FUNDING DATE, NO
MAXIMUM BORROWING BASE DEFICIENCY EXISTS OR WOULD EXIST; AND

 

(XI)             NO PROCEEDING IS PENDING WHICH WOULD PROHIBIT THE MAKING OF
SUCH SERIES 2007-A2 LOANS ON SUCH FUNDING DATE.

 

Executed as of the date first set forth above, by the undersigned, a Controlling
Trustee of WEST.

 

 

 

 

 

Name:

 

 

 

 

Title: Controlling Trustee

 

B-2

--------------------------------------------------------------------------------


 

SERIES 2007-A2 NOTE PURCHASE AND LOAN AGREEMENT

EXHIBIT C

 

FORM OF ADMINISTRATIVE AGENT

 FUNDING DATE CERTIFICATE

 

Date:

 

][ ], 20[

]

 

The undersigned, an officer of Willis Lease Finance Corporation, as
Administrative Agent for Willis Engine Securitization Trust, a Delaware
statutory trust (“WEST”), does hereby certify to Deutsche Bank Trust Company
Americas, as Indenture Trustee under the Amended and Restated Indenture, dated
as of December 13, 2007, as amended and supplemented, in satisfaction of one of
the conditions for the making of Series 2007-A2 Loans under the Series 2007-A2
Note Purchase and Loan Agreement (the “Agreement”), dated as of December 13,
2007 among Willis Lease Finance Corporation, WEST, and the Series 2007-A2
Holders (as defined therein), on the date first set forth above (the “Funding
Date”), as follows (capitalized terms used herein having the same meanings as in
the Agreement):

 

(I)                                     THE OUTSTANDING PRINCIPAL BALANCE UNDER
THE SERIES A NOTES (AFTER GIVING EFFECT TO THE PROPOSED SERIES 2007-A2 LOANS ON
SUCH FUNDING DATE) WILL NOT EXCEED THE SENIOR BORROWING BASE (CALCULATED AFTER
GIVING EFFECT TO THE ACQUISITION OF ANY ADDITIONAL  ENGINES BEING ACQUIRED ON
SUCH FUNDING DATE),

 

(II)                                  THE OUTSTANDING PRINCIPAL BALANCE UNDER
THE SERIES B NOTES (AFTER GIVING EFFECT TO THE PROPOSED SERIES 2007-B2 LOANS ON
SUCH FUNDING DATE) WILL NOT EXCEED THE JUNIOR BORROWING BASE AND COMPLIES WITH
THE REQUIREMENTS THEREFOR SET FORTH IN THE INDENTURE AND THE SERIES 2007-B2
SUPPLEMENT; AND

 

(III)                               IF THE PROCEEDS OF THE SERIES 2007-A2 LOANS
ARE TO BE USED TO MAKE A COLLECTIONS LOAN ON A PAYMENT DATE, THE AVAILABLE
COLLECTIONS AMOUNT FOR SUCH PAYMENT DATE WITHOUT THE INCLUSION OF THE PROCEEDS
OF SUCH COLLECTIONS LOAN IS IN AN AMOUNT SUFFICIENT TO PAY THE BASE INTEREST ON
ALL SERIES B NOTES DUE AND PAYABLE ON SUCH PAYMENT DATE IN ACCORDANCE WITH
SECTION 3.14 OF THE INDENTURE.

 

Executed as of the date first set forth above, by the undersigned, an officer of
the Administrative Agent.

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

C-1

--------------------------------------------------------------------------------